Exhibit 10.2

 

 

MAINSOURCE FINANCIAL GROUP, INC.
as Issuer


INDENTURE
Dated as of October 13, 2006


WELLS FARGO BANK, NATIONAL ASSOCIATION
As Trustee


JUNIOR SUBORDINATED DEBT SECURITIES

 

Due December 15, 2036

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01.

Definitions

1

 

 

 

ARTICLE II

 

DEBT SECURITIES

 

 

 

SECTION 2.01.

Authentication and Dating

8

SECTION 2.02.

Form of Trustee’s Certificate of Authentication

9

SECTION 2.03.

Form and Denomination of Debt Securities

9

SECTION 2.04.

Execution of Debt Securities

9

SECTION 2.05.

Exchange and Registration of Transfer of Debt Securities

10

SECTION 2.06.

Mutilated, Destroyed, Lost or Stolen Debt Securities

13

SECTION 2.07.

Temporary Debt Securities

14

SECTION 2.08.

Payment of Interest

14

SECTION 2.09.

Cancellation of Debt Securities Paid, etc

15

SECTION 2.10.

Computation of Interest

16

SECTION 2.11.

Extension of Interest Payment Period

17

SECTION 2.12.

CUSIP Numbers

18

SECTION 2.13.

Global Debentures

18

 

 

 

ARTICLE III

 

PARTICULAR COVENANTS OF THE COMPANY

 

 

 

SECTION 3.01.

Payment of Principal, Premium and Interest; Agreed Treatment of the Debt
Securities

21

SECTION 3.02.

Offices for Notices and Payments, etc

21

SECTION 3.03.

Appointments to Fill Vacancies in Trustee’s Office

22

SECTION 3.04.

Provision as to Paying Agent

22

SECTION 3.05.

Certificate to Trustee

23

SECTION 3.06.

Additional Interest

23

SECTION 3.07.

Compliance with Consolidation Provisions

24

SECTION 3.08.

Limitation on Dividends

24

SECTION 3.09.

Covenants as to the Trust

25

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE

 

 

 

SECTION 4.01.

Securityholders’ Lists

25

SECTION 4.02.

Preservation and Disclosure of Lists

25

SECTION 4.03.

Financial and Other Information

26

 

 

 

ARTICLE V

 

REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT

 

 

 

SECTION 5.01.

Events of Default

27

SECTION 5.02.

Payment of Debt Securities on Default; Suit Therefor

29

SECTION 5.03.

Application of Moneys Collected by Trustee

31

SECTION 5.04.

Proceedings by Securityholders

31

SECTION 5.05.

Proceedings by Trustee

32

SECTION 5.06.

Remedies Cumulative and Continuing

32

SECTION 5.07.

Direction of Proceedings and Waiver of Defaults by Majority of Securityholders

32

SECTION 5.08.

Notice of Defaults

33

SECTION 5.09.

Undertaking to Pay Costs

33

 

 

 

ARTICLE VI

 

CONCERNING THE TRUSTEE

 

 

 

SECTION 6.01.

Duties and Responsibilities of Trustee

34

SECTION 6.02.

Reliance on Documents, Opinions, etc

35

SECTION 6.03.

No Responsibility for Recitals, etc

36

SECTION 6.04.

Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May
Own Debt Securities

36

SECTION 6.05.

Moneys to be Held in Trust

36

SECTION 6.06.

Compensation and Expenses of Trustee

37

SECTION 6.07.

Officers’ Certificate as Evidence

37

SECTION 6.08.

Eligibility of Trustee

38

SECTION 6.09.

Resignation or Removal of Trustee, Calculation Agent, Paying Agent or Debt
Security Registrar

38

SECTION 6.10.

Acceptance by Successor

40

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.11.

Succession by Merger, etc

41

SECTION 6.12.

Authenticating Agents

41

 

 

 

ARTICLE VII

 

CONCERNING THE SECURITYHOLDERS

 

 

 

SECTION 7.01.

Action by Securityholders

42

SECTION 7.02.

Proof of Execution by Securityholders

43

SECTION 7.03.

Who Are Deemed Absolute Owners

43

SECTION 7.04.

Debt Securities Owned by Company Deemed Not Outstanding

43

SECTION 7.05.

Revocation of Consents; Future Securityholders Bound

44

 

 

 

ARTICLE VIII

 

SECURITYHOLDERS’ MEETINGS

 

 

 

SECTION 8.01.

Purposes of Meetings

44

SECTION 8.02.

Call of Meetings by Trustee

45

SECTION 8.03.

Call of Meetings by Company or Securityholders

45

SECTION 8.04.

Qualifications for Voting

45

SECTION 8.05.

Regulations

45

SECTION 8.06.

Voting

46

SECTION 8.07.

Quorum; Actions

46

SECTION 8.08.

Written Consent Without a Meeting

47

 

 

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

 

 

SECTION 9.01.

Supplemental Indentures without Consent of Securityholders

48

SECTION 9.02.

Supplemental Indentures with Consent of Securityholders

49

SECTION 9.03.

Effect of Supplemental Indentures

50

SECTION 9.04.

Notation on Debt Securities

50

SECTION 9.05.

Evidence of Compliance of Supplemental Indenture to be furnished to Trustee

50

 

 

 

ARTICLE X

 

REDEMPTION OF SECURITIES

 

 

 

SECTION 10.01.

Optional Redemption

51

SECTION 10.02.

Special Event Redemption

51

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.03.

Notice of Redemption; Selection of Debt Securities

51

SECTION 10.04.

Payment of Debt Securities Called for Redemption

52

 

 

 

ARTICLE XI

 

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

 

 

SECTION 11.01.

Company May Consolidate, etc., on Certain Terms

52

SECTION 11.02.

Successor Entity to be Substituted

53

SECTION 11.03.

Opinion of Counsel to be Given to Trustee

54

 

 

 

ARTICLE XII

 

SATISFACTION AND DISCHARGE OF INDENTURE

 

 

 

SECTION 12.01.

Discharge of Indenture

54

SECTION 12.02.

Deposited Moneys to be Held in Trust by Trustee

55

SECTION 12.03.

Paying Agent to Repay Moneys Held

55

SECTION 12.04.

Return of Unclaimed Moneys

55

 

 

 

ARTICLE XIII

 

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

 

 

SECTION 13.01.

Indenture and Debt Securities Solely Corporate Obligations

55

 

 

 

ARTICLE XIV

 

MISCELLANEOUS PROVISIONS

 

 

 

SECTION 14.01.

Successors

56

SECTION 14.02.

Official Acts by Successor Entity

56

SECTION 14.03.

Surrender of Company Powers

56

SECTION 14.04.

Addresses for Notices, etc

56

SECTION 14.05.

Governing Law

57

SECTION 14.06.

Evidence of Compliance with Conditions Precedent

57

SECTION 14.07.

Non-Business Days

57

SECTION 14.08.

Table of Contents, Headings, etc

57

SECTION 14.09.

Execution in Counterparts

58

SECTION 14.10.

Severability

58

SECTION 14.11.

Assignment

58

SECTION 14.12.

Acknowledgment of Rights

58

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XV

 

SUBORDINATION OF DEBT SECURITIES

 

 

 

SECTION 15.01.

Agreement to Subordinate

59

SECTION 15.02.

Default on Senior Indebtedness

59

SECTION 15.03.

Liquidation; Dissolution; Bankruptcy

59

SECTION 15.04.

Subrogation

61

SECTION 15.05.

Trustee to Effectuate Subordination

62

SECTION 15.06.

Notice by the Company

62

SECTION 15.07.

Rights of the Trustee, Holders of Senior Indebtedness

62

SECTION 15.08.

Subordination May Not Be Impaired

63

 

 

 

 

 

 

EXHIBITS

 

 

 

EXHIBIT A

FORM OF DEBT SECURITY

 

 

v

--------------------------------------------------------------------------------


 

THIS INDENTURE, dated as of October 13, 2006, between MainSource Financial
Group, Inc., a financial holding company incorporated in Indiana (hereinafter
sometimes called the “Company”), and Wells Fargo Bank, National Association, a
national banking association with its principal place of business in the State
of Delaware, as trustee (hereinafter sometimes called the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its Junior Subordinated Debt Securities due December 15, 2036 (the
“Debt Securities”) under this Indenture and to provide, among other things, for
the execution and authentication, delivery and administration thereof, the
Company has duly authorized the execution of this Indenture.

 

NOW, THEREFORE, in consideration of the premises, and the purchase of the Debt
Securities by the holders thereof, the Company covenants and agrees with the
Trustee for the equal and proportionate benefit of the respective holders from
time to time of the Debt Securities as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Definitions.

 

The terms defined in this Section 1.01 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture and of any indenture supplemental hereto shall have the respective
meanings specified in this Section 1.01. All accounting terms used herein and
not expressly defined shall have the meanings assigned to such terms in
accordance with generally accepted accounting principles and the term “generally
accepted accounting principles” means such accounting principles as are
generally accepted in the United States at the time of any computation. The
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

“Additional Interest” shall have the meaning set forth in Section 3.06.

 

“Additional Provisions” shall have the meaning set forth in Section 15.01.

 

“Applicable Depository Procedures” means, with respect to any transfer or
transaction involving a Global Debenture or beneficial interest therein, the
rules and procedures of the Depositary for such Global Debenture, in each case
to the extent applicable to such transaction and as in effect from time to time.

 

“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.12.

 

--------------------------------------------------------------------------------


 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means the board of directors or the executive committee or
any other duly authorized designated officers of the Company.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification
and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in Wilmington, Delaware or New York City are
permitted or required by any applicable law or executive order to close.

 

“Calculation Agent” means the Person identified as “Trustee” in the first
paragraph hereof with respect to the Debt Securities and the Institutional
Trustee with respect to the Trust Securities.

 

“Capital Securities” means undivided beneficial interests in the assets of the
Trust which are designated as “Capital Securities” and rank pari passu with
Common Securities issued by the Trust; provided, however, that if an Event of
Default has occurred and is continuing, the rights of holders of such Common
Securities to payment in respect of distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights of holders of such
Capital Securities.

 

“Capital Securities Guarantee” means the guarantee agreement that the Company
will enter into with Wells Fargo Bank, National Association or other Persons
that operates directly or indirectly for the benefit of holders of Capital
Securities of the Trust.

 

“Capital Treatment Event” means the receipt by the Company and the Trust of an
Opinion of Counsel experienced in such matters to the effect that, as a result
of any amendment to, or change in, the laws, rules or regulations of the United
States or any political subdivision thereof or therein, or as the result of any
official or administrative pronouncement or action or decision interpreting or
applying such laws, rules or regulations, which amendment or change is effective
or which pronouncement, action or decision is announced on or after the date of
original issuance of the Debt Securities, there is more than an insubstantial
risk that, within 90 days of the receipt of such opinion, the aggregate
Liquidation Amount of the Capital Securities will not be eligible to be treated
by the Company as “Tier 1 Capital” (or the then equivalent thereof) for purposes
of the capital adequacy guidelines of the Federal Reserve or OTS, as applicable
(or any successor regulatory authority with jurisdiction over bank, savings &
loan or financial holding companies), as then in effect and applicable to the
Company; provided, however, that the inability of the Company to treat all or
any portion of the Liquidation Amount of the Capital Securities as Tier 1
Capital shall not constitute the basis for a Capital Treatment Event, if such
inability results from the Company having cumulative preferred stock, minority
interests in consolidated subsidiaries, or any other class of security or
interest which the Federal Reserve or OTS, as applicable, may now or hereafter
accord Tier 1 Capital treatment in excess of the amount which may now or
hereafter qualify for treatment as Tier 1 Capital under applicable

 

2

--------------------------------------------------------------------------------


 

capital adequacy guidelines; provided further, however, that the distribution of
the Debt Securities in connection with the liquidation of the Trust by the
Company shall not in and of itself constitute a Capital Treatment Event unless
such liquidation shall have occurred in connection with a Tax Event or an
Investment Company Event.

 

“Certificate” means a certificate signed by any one of the principal executive
officer, the principal financial officer or the principal accounting officer of
the Company.

 

“Common Securities” means undivided beneficial interests in the assets of the
Trust which are designated as “Common Securities” and rank pari passu with
Capital Securities issued by the Trust; provided, however, that if an Event of
Default has occurred and is continuing, the rights of holders of such Common
Securities to payment in respect of distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights of holders of such
Capital Securities.

 

“Company” means MainSource Financial Group, Inc., a financial holding company
incorporated in Indiana, and, subject to the provisions of Article XI, shall
include its successors and assigns.

 

“Debt Security” or “Debt Securities” has the meaning stated in the first recital
of this Indenture.

 

“Debt Security Register” has the meaning specified in Section 2.05.

 

“Debt Security Registrar” has the meaning specified in Section 2.05.

 

“Declaration” means the Amended and Restated Declaration of Trust of the Trust
dated as of October 13, 2006, as amended or supplemented from time to time.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulted Interest” has the meaning set forth in Section 2.08.

 

“Deferred Interest” has the meaning set forth in Section 2.11.

 

“Depositary” means an organization registered as a clearing agency under the
Securities Exchange Act of 1934 that is designated as Depositary by the Company
or any successor thereto. DTC will be the initial Depositary.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

 

“DTC” means The Depository Trust Company, a New York corporation.

 

3

--------------------------------------------------------------------------------


 

“Event of Default” means any event specified in Section 5.01, which has
continued for the period of time, if any, and after the giving of the notice, if
any, therein designated.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

 

“Extension Period” has the meaning set forth in Section 2.11.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“Global Debenture” means a security that evidences all or part of the Debt
Securities, the ownership and transfers of which shall be made through book
entries by a Depositary.

 

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented, or both.

 

“Initial Purchaser” means the initial purchaser of the Capital Securities.

 

“Institutional Trustee” has the meaning set forth in the Declaration.

 

“Interest Payment Date” means March 15, June 15, September 15 and December 15 of
each year, commencing on December 15, 2006, during the term of this Indenture.

 

“Interest Payment Period” means the period from and including an Interest
Payment Date, or in the case of the first Interest Payment Period, the original
date of issuance of the Debt Securities, to, but excluding, the next succeeding
Interest Payment Date or, in the case of the last Interest Payment Period, the
Redemption Date, Special Redemption Date or Maturity Date, as the case may be.

 

“Interest Rate” means, with respect to any Interest Payment Period, a per annum
rate of interest, reset quarterly, equal to LIBOR, as determined on the LIBOR
Determination Date immediately preceding each Interest Payment Date, plus 1.63%;
provided, however, that the Interest Rate for any Interest Payment Period may
not exceed the highest rate permitted by New York law, as the same may be
modified by United States law of general applicability.

 

“Investment Company Event” means the receipt by the Company and the Trust of an
Opinion of Counsel experienced in such matters to the effect that, as a result
of a change in law or regulation or written change in interpretation or
application of law or regulation by any legislative body, court, governmental
agency or regulatory authority, there is more than an insubstantial risk that
the Trust is or, within 90 days of the date of such opinion will be, considered
an “investment company” that is required to be registered under the Investment
Company Act of 1940, as amended, which change or prospective change becomes
effective or would become effective, as the case may be, on or after the date of
the original issuance of the Debt Securities.

 

4

--------------------------------------------------------------------------------


 

“LIBOR” means the London Interbank Offered Rate for U.S. Dollar deposits in
Europe as determined by the Calculation Agent according to Section 2.10(b).

 

“LIBOR Banking Day” has the meaning set forth in Section 2.10(b)(1).

 

“LIBOR Business Day” has the meaning set forth in Section 2.10(b)(1).

 

“LIBOR Determination Date” has the meaning set forth in Section 2.10(b).

 

“Liquidation Amount” means the liquidation amount of $1,000 per Trust Security.

 

“Maturity Date” means December 15, 2036.

 

“Notice” has the meaning set forth in Section 2.11.

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Vice Chairman, the President or any Vice President, and by the Chief
Financial Officer, the Treasurer, an Assistant Treasurer, the Comptroller, an
Assistant Comptroller, the Secretary or an Assistant Secretary of the Company,
and delivered to the Trustee. Each such certificate shall include the statements
provided for in Section 14.06 if and to the extent required by the provisions of
such Section.

 

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or may be other counsel
reasonably satisfactory to the Trustee. Each such opinion shall include the
statements provided for in Section 14.06 if and to the extent required by the
provisions of such Section.

 

“OTS” means the Office of Thrift Supervision and any successor federal agency
that is primarily responsible for regulating the activities of savings and loan
holding companies.

 

“Outstanding” means, when used with reference to Debt Securities, subject to the
provisions of Section 7.04, as of any particular time, all Debt Securities
authenticated and delivered by the Trustee or the Authenticating Agent under
this Indenture, except

 

(a)           Debt Securities theretofore canceled by the Trustee or the
Authenticating Agent or delivered to the Trustee for cancellation;

 

(b)           Debt Securities, or portions thereof, for the payment or
redemption of which moneys in the necessary amount shall have been deposited in
trust with the Trustee or with any Paying Agent (other than the Company) or
shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent); provided, that, if such Debt Securities, or
portions thereof, are to be redeemed prior to maturity thereof, notice of such
redemption shall have been given as provided in Articles X and XIV or provision
satisfactory to the Trustee shall have been made for giving such notice; and

 

(c)           Debt Securities paid pursuant to Section 2.06 or in lieu of or in
substitution for which other Debt Securities shall have been authenticated and
delivered pursuant

 

5

--------------------------------------------------------------------------------


 

to the terms of Section 2.06 unless proof satisfactory to the Company and the
Trustee is presented that any such Debt Securities are held by bona fide holders
in due course.

 

“Paying Agent” has the meaning set forth in Section 3.04(e).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Predecessor Security” of any particular Debt Security means every previous Debt
Security evidencing all or a portion of the same debt as that evidenced by such
particular Debt Security; and, for the purposes of this definition, any Debt
Security authenticated and delivered under Section 2.06 in lieu of a lost,
destroyed or stolen Debt Security shall be deemed to evidence the same debt as
the lost, destroyed or stolen Debt Security.

 

“Principal Office of the Trustee” means the office of the Trustee, at which at
any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of the execution of this Indenture shall be 919 Market Street, Suite
700, Wilmington, DE 19801.

 

“Redemption Date” has the meaning set forth in Section 10.01.

 

“Redemption Price” means 100% of the principal amount of the Debt Securities
being redeemed plus accrued and unpaid interest on such Debt Securities to the
Redemption Date or, in the case of a redemption due to the occurrence of a
Special Event to the Special Redemption Date if such Special Redemption Date is
on or after December 15, 2011.

 

“Responsible Officer” means, with respect to the Trustee, any officer within the
Principal Office of the Trustee with direct responsibility for the
administration of the Indenture, including any vice-president, any assistant
vice-president, any secretary, any assistant secretary, the treasurer, any
assistant treasurer, any trust officer or other officer of the Principal Office
of the Trustee customarily performing functions similar to those performed by
any of the above designated officers and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

 

“Securityholder,” “holder of Debt Securities” or other similar terms, means any
Person in whose name at the time a particular Debt Security is registered on the
Debt Security Register.

 

“Senior Indebtedness” means, with respect to the Company, (i) the principal,
premium, if any, and interest in respect of (A) indebtedness of the Company for
money borrowed and (B) indebtedness evidenced by securities, debentures, notes,
bonds or other similar instruments issued by the Company; (ii) all capital lease
obligations of the Company; (iii) all obligations of the Company issued or
assumed as the deferred purchase price of property, all

 

6

--------------------------------------------------------------------------------


 

conditional sale obligations of the Company and all obligations of the Company
under any title retention agreement (but excluding trade accounts payable
arising in the ordinary course of business); (iv) all obligations of the Company
for the reimbursement of any letter of credit, any banker’s acceptance, any
security purchase facility, any repurchase agreement or similar arrangement, any
interest rate swap, any other hedging arrangement, any obligation under options
or any similar credit or other transaction; (v) all obligations of the type
referred to in clauses (i) through (iv) above of other Persons for the payment
of which the Company is responsible or liable as obligor, guarantor or
otherwise; and (vi) all obligations of the type referred to in clauses (i)
through (v) above of other Persons secured by any lien on any property or asset
of the Company (whether or not such obligation is assumed by the Company),
whether incurred on or prior to the date of this Indenture or thereafter
incurred, unless (1) with the prior approval of the Federal Reserve or OTS, as
applicable, if not otherwise generally approved, in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such obligations are not superior or are pari passu in right of payment to
the Debt Securities; or (2) the Federal Reserve or OTS, as applicable, shall
hereafter classify or otherwise recognize any such obligation as pari passu or
subordinate to the Debt Securities.

 

“Special Event” means any of a Tax Event, an Investment Company Event or a
Capital Treatment Event.

 

“Special Redemption Date” has the meaning set forth in Section 10.02.

 

“Special Redemption Price” means (1) if the Special Redemption Date is before
December 15, 2011, One Hundred Five Percent (105%) of the principal amount of
the Debt Securities to be redeemed plus any accrued and unpaid interest thereon
to the date of such redemption or (2) if the Special Redemption Date is on or
after December 15, 2011, the Redemption Price for such Special Redemption Date.

 

“Subsidiary” means, with respect to any Person, (i) any corporation, at least a
majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of the outstanding partnership or
similar interests of which shall at the time be owned by such Person, or by one
or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries, and (iii) any limited partnership of which such Person or any of
its Subsidiaries is a general partner. For the purposes of this definition,
“voting stock” means shares, interests, participations or other equivalents in
the equity interest (however designated) in such Person having ordinary voting
power for the election of a majority of the directors (or the equivalent) of
such Person, other than shares, interests, participations or other equivalents
having such power only by reason of the occurrence of a contingency.

 

“Tax Event” means the receipt by the Company and the Trust of an Opinion of
Counsel experienced in such matters to the effect that, as a result of any
amendment to or change (including any announced prospective change) in the laws
or any regulations thereunder of the United States or any political subdivision
or taxing authority thereof or therein, or as a result of any official
administrative pronouncement (including any private letter ruling, technical
advice memorandum, regulatory procedure, notice or announcement (an
“Administrative Action”)) or

 

7

--------------------------------------------------------------------------------


 

judicial decision interpreting or applying such laws or regulations, regardless
of whether such Administrative Action or judicial decision is issued to or in
connection with a proceeding involving the Company or the Trust and whether or
not subject to review or appeal, which amendment, clarification, change,
Administrative Action or decision is enacted, promulgated or announced, in each
case on or after the date of original issuance of the Debt Securities, there is
more than an insubstantial risk that: (i) the Trust is, or will be within 90
days of the date of such opinion, subject to United States federal income tax
with respect to income received or accrued on the Debt Securities; (ii) interest
payable by the Company on the Debt Securities is not, or within 90 days of the
date of such opinion, will not be, deductible by the Company, in whole or in
part, for United States federal income tax purposes; or (iii) the Trust is, or
will be within 90 days of the date of such opinion, subject to or otherwise
required to pay, or required to withhold from distributions to holders of Trust
Securities, more than a de minimis amount of other taxes (including withholding
taxes), duties, assessments or other governmental charges.

 

“Trust” means MainSource Statutory Trust IV, the Delaware statutory trust, or
any other similar trust created for the purpose of issuing Capital Securities in
connection with the issuance of Debt Securities under this Indenture, of which
the Company is the sponsor.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time-to-time, or any successor legislation.

 

“Trust Securities” means Common Securities and Capital Securities of MainSource
Statutory Trust IV.

 

“Trustee” means the Person identified as “Trustee” in the first paragraph
hereof, and, subject to the provisions of Article VI hereof, shall also include
its successors and assigns as Trustee hereunder.

 

“United States” means the United States of America and the District of Columbia.

 

“U.S. Person” has the meaning given to United States Person as set forth in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

 

ARTICLE II

DEBT SECURITIES

 

SECTION 2.01. Authentication and Dating.

 

Upon the execution and delivery of this Indenture, or from time to time
thereafter, Debt Securities in an aggregate principal amount not in excess of
$11,341,000 may be executed and delivered by the Company to the Trustee for
authentication, and the Trustee shall thereupon authenticate and make available
for delivery said Debt Securities to or upon the written order of the Company,
signed by its Chairman of the Board of Directors, Vice Chairman, President or
Chief Financial Officer or one of its Vice Presidents, without any further
action by the Company hereunder. In authenticating such Debt Securities, and
accepting the additional responsibilities under this Indenture in relation to
such Debt Securities, the Trustee shall be entitled to receive, and (subject to
Section 6.01) shall be fully protected in relying upon a copy of any Board

 

8

--------------------------------------------------------------------------------


 

Resolution or Board Resolutions relating thereto and, if applicable, an
appropriate record of any action taken pursuant to such resolution, in each case
certified by the Secretary or an Assistant Secretary or other officers with
appropriate delegated authority of the Company as the case may be.

 

The Trustee shall have the right to decline to authenticate and deliver any Debt
Securities under this Section if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken or if a Responsible
Officer of the Trustee in good faith shall determine that such action would
expose the Trustee to personal liability to existing Securityholders.

 

The definitive Debt Securities shall be typed, printed, lithographed or engraved
on steel engraved borders or may be produced in any other manner, all as
determined by the officers executing such Debt Securities, as evidenced by their
execution of such Debt Securities.

 

SECTION 2.02. Form of Trustee’s Certificate of Authentication.

 

The Trustee’s certificate of authentication on all Debt Securities shall be in
substantially the following form:

 

This is one of the Debt Securities referred to in the within-mentioned
Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as trustee

 

 

By

 

 

 

 

Authorized Officer

 

SECTION 2.03. Form and Denomination of Debt Securities.

 

The Debt Securities shall be substantially in the form of Exhibit A hereto. The
Debt Securities shall be in registered, certificated form without coupons and in
minimum denominations of $100,000 and any multiple of $1,000 in excess thereof.
The Debt Securities shall be numbered, lettered, or otherwise distinguished in
such manner or in accordance with such plans as the officers executing the same
may determine with the approval of the Trustee as evidenced by the execution and
authentication thereof.

 

SECTION 2.04. Execution of Debt Securities.

 

The Debt Securities shall be signed in the name and on behalf of the Company by
the manual or facsimile signature of its Chairman of the Board of Directors,
Vice Chairman, President or Chief Financial Officer or one of its Executive Vice
Presidents, Senior Vice Presidents or Vice Presidents, by facsimile or
otherwise, and which need not be attested. Only such Debt Securities as shall
bear thereon a certificate of authentication substantially in the form herein
before recited, executed by the Trustee or the Authenticating Agent by the
manual signature of an authorized officer, shall be entitled to the benefits of
this Indenture or be valid or obligatory for any purpose. Such certificate by
the Trustee or the Authenticating Agent upon any Debt Security executed by the
Company shall be conclusive evidence that the Debt Security so

 

9

--------------------------------------------------------------------------------


 

authenticated has been duly authenticated and delivered hereunder and that the
Securityholder is entitled to the benefits of this Indenture.

 

In case any officer of the Company who shall have signed any of the Debt
Securities shall cease to be such officer before the Debt Securities so signed
shall have been authenticated and delivered by the Trustee or the Authenticating
Agent, or disposed of by the Company, such Debt Securities nevertheless may be
authenticated and delivered or disposed of as though the Person who signed such
Debt Securities had not ceased to be such officer of the Company; and any Debt
Security may be signed on behalf of the Company by such Persons as, at the
actual date of the execution of such Debt Security, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

 

Every Debt Security shall be dated the date of its authentication.

 

SECTION 2.05. Exchange and Registration of Transfer of Debt Securities.

 

The Trustee, in its capacity as “Debt Security Registrar”, shall cause to be
kept, at the office or agency maintained for the purpose of registration of
transfer and for exchange as provided in Section 3.02, a register (the “Debt
Security Register”) for the Debt Securities issued hereunder in which, subject
to such reasonable regulations as it may prescribe, the Debt Security Registrar
shall provide for the registration and transfer of all Debt Securities as
provided in this Article II. Such register shall be in written form or in any
other form capable of being converted into written form within a reasonable
time.

 

Debt Securities to be exchanged may be surrendered at the Principal Office of
the Trustee or at any office or agency to be maintained by the Company for such
purpose as provided in Section 3.02, and the Company shall execute, the Company
or the Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in exchange therefor the Debt
Security or Debt Securities which the Securityholder making the exchange shall
be entitled to receive. Upon due presentment for registration of transfer of any
Debt Security at the Principal Office of the Trustee or at any office or agency
of the Company maintained for such purpose as provided in Section 3.02, the
Company shall execute, the Company or the Trustee shall register and the Trustee
or the Authenticating Agent shall authenticate and make available for delivery
in the name of the transferee or transferees a new Debt Security for a like
aggregate principal amount. Registration or registration of transfer of any Debt
Security by the Trustee or by any agent of the Company appointed pursuant to
Section 3.02, and delivery of such Debt Security, shall be deemed to complete
the registration or registration of transfer of such Debt Security.

 

All Debt Securities presented for registration of transfer or for exchange or
payment shall (if so required by the Company or the Trustee or the
Authenticating Agent) be duly endorsed by, or be accompanied by, a written
instrument or instruments of transfer in form satisfactory to the Company and
either the Trustee or the Authenticating Agent duly executed by, the
Securityholder or such Securityholder’s attorney duly authorized in writing.

 

10

--------------------------------------------------------------------------------


 

No service charge shall be made for any exchange or registration of transfer of
Debt Securities, but the Company or the Trustee may require payment of a sum
sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.

 

The Company or the Trustee shall not be required to exchange or register a
transfer of any Debt Security for a period of 15 days immediately preceding the
date of selection of Debt Securities for redemption.

 

Notwithstanding the foregoing, Debt Securities may not be transferred except in
compliance with the restricted securities legend set forth below, unless
otherwise determined by the Company in accordance with applicable law, which
legend shall be placed on each Debt Security:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY
(A) TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO A “NON U.S. PERSON” IN
AN “OFFSHORE TRANSACTION” PURSUANT TO REGULATION S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2),
(3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY
FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,” FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (E) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE
INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY. THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES, REPRESENTS AND
WARRANTS THAT IT WILL NOT ENGAGE IN HEDGING

 

11

--------------------------------------------------------------------------------


 

TRANSACTIONS INVOLVING THIS SECURITY UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE
WITH THE SECURITIES ACT OR AN APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
COMPANY AND THE TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF. ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A PRINCIPAL
AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER
OF THIS SECURITY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS SECURITY, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO
HAVE NO INTEREST WHATSOEVER IN THIS SECURITY.

 

12

--------------------------------------------------------------------------------


 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”). THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF
DEPOSITORS AND THE CLAIMS OF GENERAL AND SECURED CREDITORS OF THE COMPANY, IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
AND IS NOT SECURED.

 

SECTION 2.06. Mutilated, Destroyed, Lost or Stolen Debt Securities.

 

In case any Debt Security shall become mutilated or be destroyed, lost or
stolen, the Company shall execute, and upon its written request the Trustee
shall authenticate and deliver, a new Debt Security bearing a number not
contemporaneously outstanding, in exchange and substitution for the mutilated
Debt Security, or in lieu of and in substitution for the Debt Security so
destroyed, lost or stolen. In every case the applicant for a substituted Debt
Security shall furnish to the Company and the Trustee such security or indemnity
as may be required by them to save each of them harmless, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company and
the Trustee evidence to their satisfaction of the destruction, loss or theft of
such Debt Security and of the ownership thereof.

 

The Trustee may authenticate any such substituted Debt Security and deliver the
same upon the written request or authorization of any officer of the Company.
Upon the issuance of any substituted Debt Security, the Company may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses connected therewith.
In case any Debt Security which has matured or is about to mature or has been
called for redemption in full shall become mutilated or be destroyed, lost or
stolen, the Company may, instead of issuing a substitute Debt Security, pay or
authorize the payment of the same (without surrender thereof except in the case
of a mutilated Debt Security) if the applicant for such payment shall furnish to
the Company and the Trustee such security or indemnity as may be required by
them to save each of them harmless and, in case of destruction, loss or theft,
evidence satisfactory to the Company and to the Trustee of the destruction, loss
or theft of such Security and of the ownership thereof.

 

Every substituted Debt Security issued pursuant to the provisions of this
Section 2.06 by virtue of the fact that any such Debt Security is destroyed,
lost or stolen shall constitute an additional contractual obligation of the
Company, whether or not the destroyed, lost or stolen Debt Security shall be
found at any time, and shall be entitled to all the benefits of this Indenture
equally and proportionately with any and all other Debt Securities duly issued
hereunder. All Debt Securities shall be held and owned upon the express
condition that, to the extent permitted by applicable law, the foregoing
provisions are exclusive with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Debt Securities and shall preclude any and
all other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement or payment of
negotiable instruments or other securities without their surrender.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.07. Temporary Debt Securities.

 

Pending the preparation of definitive Debt Securities, the Company may execute
and the Trustee shall authenticate and make available for delivery temporary
Debt Securities that are typed, printed or lithographed. Temporary Debt
Securities shall be issuable in any authorized denomination, and substantially
in the form of the definitive Debt Securities but with such omissions,
insertions and variations as may be appropriate for temporary Debt Securities,
all as may be determined by the Company. Every such temporary Debt Security
shall be executed by the Company and be authenticated by the Trustee upon the
same conditions and in substantially the same manner, and with the same effect,
as the definitive Debt Securities. Without unreasonable delay, the Company will
execute and deliver to the Trustee or the Authenticating Agent definitive Debt
Securities and thereupon any or all temporary Debt Securities may be surrendered
in exchange therefor, at the Principal Office of the Trustee or at any office or
agency maintained by the Company for such purpose as provided in Section 3.02,
and the Trustee or the Authenticating Agent shall authenticate and make
available for delivery in exchange for such temporary Debt Securities a like
aggregate principal amount of such definitive Debt Securities. Such exchange
shall be made by the Company at its own expense and without any charge therefor
except that in case of any such exchange involving a registration of transfer
the Company may require payment of a sum sufficient to cover any tax, fee or
other governmental charge that may be imposed in relation thereto. Until so
exchanged, the temporary Debt Securities shall in all respects be entitled to
the same benefits under this Indenture as definitive Debt Securities
authenticated and delivered hereunder.

 

SECTION 2.08. Payment of Interest.

 

Each Debt Security will bear interest at the then applicable Interest Rate from
and including each Interest Payment Date or, in the case of the first Interest
Payment Period, the original date of issuance of such Debt Security to, but
excluding, the next succeeding Interest Payment Date or, in the case of the last
Interest Payment Period, the Redemption Date, Special Redemption Date or
Maturity Date, as applicable, on the principal thereof, on any overdue principal
and (to the extent that payment of such interest is enforceable under applicable
law) on Deferred Interest and on any overdue installment of interest (including
Defaulted Interest), payable (subject to the provisions of Article XV) on each
Interest Payment Date commencing on December 15, 2006. Interest and any Deferred
Interest on any Debt Security that is payable, and is punctually paid or duly
provided for by the Company, on any Interest Payment Date shall be paid to the
Person in whose name said Debt Security (or one or more Predecessor Securities)
is registered at the close of business on the regular record date for such
interest installment, except that interest and any Deferred Interest payable on
the Maturity Date, the Redemption Date (to the extent redeemed) or the Special
Redemption Date, shall be paid to the Person to whom principal is paid. In (i)
case the Maturity Date of any Debt Security or (ii) the event that any Debt
Security or portion thereof is called for redemption and the redemption date is
subsequent to a regular record date with respect to any Interest Payment Date
and either on or prior to such Interest Payment Date, interest on such Debt
Security will be paid upon presentation and surrender of such Debt Security.

 

Any interest on any Debt Security, other than Deferred Interest, that is
payable, but is not punctually paid or duly provided for by the Company, on any
Interest Payment Date

 

14

--------------------------------------------------------------------------------


 

(herein called “Defaulted Interest”) shall forthwith cease to be payable to the
registered Securityholder on the relevant regular record date by virtue of
having been such Securityholder, and such Defaulted Interest shall be paid by
the Company to the Persons in whose names such Debt Securities (or their
respective Predecessor Securities) are registered at the close of business on a
special record date for the payment of such Defaulted Interest, which shall be
fixed in the following manner: the Company shall notify the Trustee in writing
of the amount of Defaulted Interest proposed to be paid on each such Debt
Security and the date of the proposed payment, and at the same time the Company
shall deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements reasonably satisfactory to the Trustee for such deposit prior to
the date of the proposed payment, such money when deposited to be held in trust
for the benefit of the Persons entitled to such Defaulted Interest as in this
clause provided. Thereupon the Trustee shall fix a special record date for the
payment of such Defaulted Interest which shall not be more than fifteen nor less
than ten days prior to the date of the proposed payment and not less than ten
days after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Company of such special record date and, in
the name and at the expense of the Company, shall cause notice of the proposed
payment of such Defaulted Interest and the special record date therefor to be
mailed, first class postage prepaid, to each Securityholder at his or her
address as it appears in the Debt Security Register, not less than ten days
prior to such special record date. Notice of the proposed payment of such
Defaulted Interest and the special record date therefor having been mailed as
aforesaid, such Defaulted Interest shall be paid to the Persons in whose names
such Debt Securities (or their respective Predecessor Securities) are registered
on such special record date and thereafter the Company shall have no further
payment obligation in respect of the Defaulted Interest.

 

Any interest scheduled to become payable on an Interest Payment Date occurring
during an Extension Period shall not be Defaulted Interest and shall be payable
on such other date as may be specified in the terms of such Debt Securities.

 

The term “regular record date” as used in this Section shall mean the fifteenth
day prior to the applicable Interest Payment Date, whether or not such date is a
Business Day.

 

Subject to the foregoing provisions of this Section, each Debt Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Debt Security shall carry the rights to interest
accrued and unpaid, and to accrue, that were carried by such other Debt
Security.

 

SECTION 2.09. Cancellation of Debt Securities Paid, etc.

 

All Debt Securities surrendered for the purpose of payment, redemption, exchange
or registration of transfer, shall, if surrendered to the Company or any Paying
Agent, be surrendered to the Trustee and promptly canceled by it, or, if
surrendered to the Trustee or any Authenticating Agent, shall be promptly
canceled by it, and no Debt Securities shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Indenture. All Debt
Securities canceled by any Authenticating Agent shall be delivered to the
Trustee. The Trustee shall destroy all canceled Debt Securities unless the
Company otherwise directs the Trustee in writing, in which case the Trustee
shall dispose of such Debt Securities as directed by

 

15

--------------------------------------------------------------------------------


 

the Company. If the Company shall acquire any of the Debt Securities, however,
such acquisition shall not operate as a redemption or satisfaction of the
indebtedness represented by such Debt Securities unless and until the same are
surrendered to the Trustee for cancellation.

 

SECTION 2.10. Computation of Interest.

 

(a)           The amount of interest payable for any Interest Payment Period
will be computed on the basis of a 360-day year and the actual number of days
elapsed in the relevant interest period; provided, however, that upon the
occurrence of a Special Event Redemption pursuant to Section 10.02 the amounts
payable pursuant to this Indenture shall be calculated as set forth in the
definition of Special Redemption Price.

 

(b)           LIBOR, for any Interest Payment Period, shall be determined by the
Calculation Agent in accordance with the following provisions:

 

(1)           On the second LIBOR Business Day (provided, that on such day
commercial banks are open for business (including dealings in foreign currency
deposits) in London (a “LIBOR Banking Day”), and otherwise the next preceding
LIBOR Business Day that is also a LIBOR Banking Day) prior to the March 15, June
15, September 15 and December 15 immediately succeeding the commencement of such
Interest Payment Period (or, with respect to the first Interest Payment Period,
on October 11, 2006) (each such day, a “LIBOR Determination Date” for such
Interest Payment Period), the Calculation Agent shall obtain the rate for
three-month U.S. Dollar deposits in Europe, which appears on Telerate Page 3750
(as defined in the International Swaps and Derivatives Association, Inc. 2000
Interest Rate and Currency Exchange Definitions) or such other page as may
replace such Telerate Page 3750 on the Moneyline Telerate, Inc. service (or such
other service or services as may be nominated by the British Banker’s
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits), as of 11:00 a.m. (London
time) on such LIBOR Determination Date, and the rate so obtained shall be LIBOR
for such Interest Payment Period. “LIBOR Business Day” means any day that is not
a Saturday, Sunday or other day on which commercial banking institutions in The
City of New York or Wilmington, Delaware are authorized or obligated by law or
executive order to be closed. If such rate is superseded on Telerate Page 3750
by a corrected rate before 12:00 noon (London time) on the same LIBOR
Determination Date, the corrected rate as so substituted will be LIBOR for that
Interest Payment Period.

 

(2)           If, on any LIBOR Determination Date, such rate does not appear on
Telerate Page 3750 or such other page as may replace such Telerate Page 3750 on
the Moneyline Telerate, Inc. service (or such other service or services as may
be nominated by the British Banker’s Association as the information vendor for
the purpose of displaying London interbank offered rates for U.S. dollar
deposits), the Calculation Agent shall determine the arithmetic mean of the
offered quotations of the Reference Banks (as defined below) to leading banks in
the London Interbank market for three-month U.S. Dollar deposits in Europe (in
an

 

16

--------------------------------------------------------------------------------


 

amount determined by the Calculation Agent) by reference to requests for
quotations as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date made by the Calculation Agent to the Reference Banks. If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal the arithmetic mean of such quotations. If, on any
LIBOR Determination Date, only one or none of the Reference Banks provide such a
quotation, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that at least two leading banks in the City of New York (as selected
by the Calculation Agent) are quoting on the relevant LIBOR Determination Date
for three-month U.S. Dollar deposits in Europe at approximately 11:00 a.m.
(London time) (in an amount determined by the Calculation Agent). As used
herein, “Reference Banks” means four major banks in the London Interbank market
selected by the Calculation Agent.

 

(3)           If the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures provided above, LIBOR for
the applicable Interest Payment Period shall be LIBOR in effect for the
immediately preceding Interest Payment Period.

 

(c)           All percentages resulting from any calculations on the Debt
Securities will be rounded, if necessary, to the nearest one hundred-thousandth
of a percentage point, with five one-millionths of a percentage point rounded
upward (e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or .0987655)),
and all dollar amounts used in or resulting from such calculation will be
rounded to the nearest cent (with one-half cent being rounded upward).

 

(d)           On each LIBOR Determination Date, the Calculation Agent shall
notify, in writing, the Company and the Paying Agent of the applicable Interest
Rate in effect for the related Interest Payment Period. The Calculation Agent
shall, upon the request of the any Securityholder, provide the Interest Rate
then in effect. All calculations made by the Calculation Agent in the absence of
manifest error shall be conclusive for all purposes and binding on the Company
and the Securityholder. The Paying Agent shall be entitled to rely on
information received from the Calculation Agent or the Company as to the
Interest Rate. The Company shall, from time to time, provide any necessary
information to the Paying Agent relating to any original issue discount and
interest on the Debt Securities that is included in any payment and reportable
for taxable income calculation purposes.

 

SECTION 2.11. Extension of Interest Payment Period.

 

So long as no Event of Default leading to an acceleration event pursuant to
paragraphs (c), (e), (f) or (g) of Section 5.01 of the Indenture has occurred
and is continuing, the Company shall have the right under the Indenture, from
time to time and without causing an Event of Default, to defer payments of
interest on the Debt Securities by extending the interest distribution period on
the Debt Securities at any time and from time to time during the term of the
Debt Securities, for up to twenty consecutive quarterly periods (each such
extended interest distribution period, an “Extension Period”), during which
Extension Period no interest shall be due and payable (except any Additional
Interest that may be due and payable). No Extension Period may end on a date
other than an Interest Payment Date or extend beyond the Maturity

 

17

--------------------------------------------------------------------------------


 

Date, any Redemption Date (to the extent redeemed) or any Special Redemption
Date. During any Extension Period, interest will continue to accrue on the Debt
Securities, and interest on such accrued interest (such accrued interest and
interest thereon referred to herein as “Deferred Interest”) will accrue at an
annual rate equal to the Interest Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by law. No
interest or Deferred Interest shall be due and payable during an Extension
Period, except at the end thereof. At the end of any such Extension Period the
Company shall pay all Deferred Interest then accrued and unpaid on the Debt
Securities; provided, however, that no Extension Period may extend beyond the
Maturity Date, Redemption Date (to the extent redeemed) or Special Redemption
Date; and provided further, however, that during any such Extension Period, the
Company shall be subject to the restrictions set forth in Section 3.08 of this
Indenture. Prior to the termination of any Extension Period, the Company may
further extend such period, provided, that such period together with all such
previous and further consecutive extensions thereof shall not exceed twenty
consecutive quarterly periods, or extend beyond the Maturity Date, Redemption
Date (to the extent redeemed) or Special Redemption Date. Upon the termination
of any Extension Period and upon the payment of all Deferred Interest, the
Company may commence a new Extension Period, subject to the foregoing
requirements. The Company must give the Trustee notice of its election to begin
such Extension Period (“Notice”) not later than the related regular record date
for the relevant Interest Payment Date. The Notice shall describe, in reasonable
detail, why the Company has elected to begin an Extension Period. The Notice
shall acknowledge and affirm the Company’s understanding that it is prohibited
from issuing dividends and other distributions during the Extension Period. Upon
receipt of the Notice, an Initial Purchaser shall have the right, at its sole
discretion, to disclose the name of the Company, the fact that the Company has
elected to begin an Extension Period and other information that such Initial
Purchaser, at its sole discretion, deems relevant to the Company’s election to
begin an Extension Period. The Trustee shall give notice of the Company’s
election to begin a new Extension Period to the Securityholders.

 

SECTION 2.12. CUSIP Numbers.

 

The Company in issuing the Debt Securities may use a “CUSIP” number (if then
generally in use), and, if so, the Trustee shall use a “CUSIP” number in notices
of redemption as a convenience to Securityholders; provided, that any such
notice may state that no representation is made as to the correctness of such
number either as printed on the Debt Securities or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Debt Securities, and any such redemption shall not be
affected by any defect in or omission of such numbers. The Company will promptly
notify the Trustee in writing of any change in the CUSIP number.

 

SECTION 2.13. Global Debentures.

 

(a)           Upon the election of a holder of Outstanding Debt Securities,
which election need not be in writing, the Debt Securities owned by such holder
shall be issued in the form of one or more Global Debentures registered in the
name of the Depositary or its nominee. Each Global Debenture issued under this
Indenture shall be registered in the name of the Depositary designated by the
Company for such Global Debenture or a nominee thereof and

 

18

--------------------------------------------------------------------------------


 

delivered to such Depositary or a nominee thereof or custodian therefor, and
each such Global Debenture shall constitute a single Debt Security for all
purposes of this Indenture.

 

(b)           Notwithstanding any other provision in this Indenture, no Global
Debenture may be exchanged in whole or in part for Debt Securities registered,
and no transfer of a Global Debenture in whole or in part may be registered, in
the name of any Person other than the Depositary for such Global Debenture or a
nominee thereof unless (i) such Depositary advises the Trustee and the Company
in writing that such Depositary is no longer willing or able to properly
discharge its responsibilities as Depositary with respect to such Global
Debenture, and no qualified successor is appointed by the Company within ninety
(90) days of receipt by the Company of such notice, (ii) such Depositary ceases
to be a clearing agency registered under the Exchange Act and no successor is
appointed by the Company within ninety (90) days after obtaining knowledge of
such event, (iii) the Company executes and delivers to the Trustee a company
order stating that the Company elects to terminate the book-entry system through
the Depositary or (iv) an Event of Default shall have occurred and be
continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above, the Trustee shall notify the Depositary and instruct the
Depositary to notify all owners of beneficial interests in such Global Debenture
of the occurrence of such event and of the availability of Debt Securities to
such owners of beneficial interests requesting the same. Upon the issuance of
such Debt Securities and the registration in the Debt Security Register of such
Debt Securities in the names of the holders of the beneficial interests therein,
the Trustee shall recognize such holders of beneficial interests as holders
thereof.

 

(c)           If any Global Debenture is to be exchanged for other Debt
Securities or canceled in part, or if another Debt Security is to be exchanged
in whole or in part for a beneficial interest in any Global Debenture, then
either (i) such Global Debenture shall be so surrendered for exchange or
cancellation as provided in this Article II or (ii) the principal amount thereof
shall be reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other Debt
Security to be so exchanged for a beneficial interest therein, as the case may
be, by means of an appropriate adjustment made on the records of the Debt
Security Registrar, whereupon the Trustee, in accordance with the applicable
depository procedures, shall instruct the Depositary or its authorized
representative to make a corresponding adjustment to its records. Upon any such
surrender or adjustment of a Global Debenture by the Depositary, accompanied by
registration instructions, the Company shall execute and the Trustee shall
authenticate and deliver any Debt Securities issuable in exchange for such
Global Debenture (or any portion thereof) in accordance with the instructions of
the Depositary. The Trustee shall not be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be fully protected in
relying on, such instructions.

 

(d)           Every Debt Security authenticated and delivered upon registration
of transfer of, or in exchange for or in lieu of, a Global Debenture or any
portion thereof shall be authenticated and delivered in the form of, and shall
be, a Global Debenture, unless such Debt Security is registered in the name of a
Person other than the Depositary for such Global Debenture or a nominee thereof.

 

19

--------------------------------------------------------------------------------


 

(e)           Debt Securities distributed to holders of Book-Entry Capital
Securities (as defined in the Trust Agreement) upon the dissolution of the Trust
shall be distributed in the form of one or more Global Debentures registered in
the name of a Depositary or its nominee, and deposited with the Debt Security
Registrar, as custodian for such Depositary, or with such Depositary, for credit
by the Depositary to the respective accounts of the beneficial owners of the
Debt Securities represented thereby (or such other accounts as they may direct).
Debt Securities distributed to holders of Capital Securities other than
Book-Entry Capital Securities upon the dissolution of the Trust shall not be
issued in the form of a Global Debenture or any other form intended to
facilitate book-entry trading in beneficial interests in such Debt Securities.

 

(f)            The Depositary or its nominee, as the registered owner of a
Global Debenture, shall be the holder of such Global Debenture for all purposes
under this Indenture and the Debt Securities, and owners of beneficial interests
in a Global Debenture shall hold such interests pursuant to the Applicable
Depository Procedures. Accordingly, any such owner’s beneficial interest in a
Global Debenture shall be shown only on, and the transfer of such interest shall
be effected only through, records maintained by the Depositary or its nominee or
its Depositary Participants. The Debt Security Registrar and the Trustee shall
be entitled to deal with the Depositary for all purposes of this Indenture
relating to a Global Debenture (including the payment of principal and interest
thereon and the giving of instructions or directions by owners of beneficial
interests therein and the giving of notices) as the sole holder of the Debt
Security and shall have no obligations to the owners of beneficial interests
therein. Neither the Trustee nor the Debt Security Registrar shall have any
liability in respect of any transfers affected by the Depositary.

 

(g)           The rights of owners of beneficial interests in a Global Debenture
shall be exercised only through the Depositary and shall be limited to those
established by law and agreements between such owners and the Depositary and/or
its Depositary Participants.

 

(h)           No holder of any beneficial interest in any Global Debenture held
on its behalf by a Depositary shall have any rights under this Indenture with
respect to such Global Debenture, and such Depositary may be treated by the
Company, the Trustee and any agent of the Company or the Trustee as the owner of
such Global Debenture for all purposes whatsoever. None of the Company, the
Trustee nor any agent of the Company or the Trustee will have any responsibility
or liability for any aspect of the records relating to or payments made on
account of beneficial ownership interests of a Global Debenture or maintaining,
supervising or reviewing any records relating to such beneficial ownership
interests. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Debt Security.

 

20

--------------------------------------------------------------------------------


 

ARTICLE III

PARTICULAR COVENANTS OF THE COMPANY

 

SECTION 3.01. Payment of Principal, Premium and Interest; Agreed Treatment of
the Debt Securities.

 

(a)           The Company covenants and agrees that it will duly and punctually
pay or cause to be paid all payments due on the Debt Securities at the place, at
the respective times and in the manner provided in this Indenture and the Debt
Securities. At the option of the Company, each installment of interest on the
Debt Securities may be paid (i) by mailing checks for such interest payable to
the order of the Securityholders entitled thereto as they appear on the Debt
Security Register or (ii) by wire transfer to any account with a banking
institution located in the United States designated by such Person to the Paying
Agent no later than the related record date.

 

(b)           The Company will treat the Debt Securities as indebtedness, and
the interest payable in respect of such Debt Securities as interest, for all
U.S. federal income tax purposes. All payments in respect of such Debt
Securities will be made free and clear of U.S. withholding tax to any beneficial
owner thereof that has provided an Internal Revenue Service Form W-8 BEN (or any
substitute or successor form) establishing its non-U.S. status for U.S. federal
income tax purposes.

 

(c)           As of the date of this Indenture, the Company represents that it
has no intention to exercise its right under Section 2.11 to defer payments of
interest on the Debt Securities by commencing an Extension Period.

 

(d)           As of the date of this Indenture, the Company represents that the
likelihood that it would exercise its right under Section 2.11 to defer payments
of interest on the Debt Securities by commencing an Extension Period at any time
during which the Debt Securities are outstanding is remote because of the
restrictions that would be imposed on the Company’s ability to declare or pay
dividends or distributions on, or to redeem, purchase or make a liquidation
payment with respect to, any of its outstanding equity and on the Company’s
ability to make any payments of principal of or interest on, or repurchase or
redeem, any of its debt securities that rank pari passu in all respects with (or
junior in interest to) the Debt Securities.

 

SECTION 3.02. Offices for Notices and Payments, etc.

 

So long as any of the Debt Securities remain outstanding, the Company will
maintain in Wilmington, Delaware an office or agency where the Debt Securities
may be presented for payment, an office or agency where the Debt Securities may
be presented for registration of transfer and for exchange as provided in this
Indenture and an office or agency where notices and demands to or upon the
Company in respect of the Debt Securities or of this Indenture may be served.
The Company will give to the Trustee written notice of the location of any such
office or agency and of any change of location thereof. Until otherwise
designated from time to time by the Company in a notice to the Trustee, or
specified as contemplated by Section 2.05,

 

21

--------------------------------------------------------------------------------


 

such office or agency for all of the above purposes shall be the Principal
Office of the Trustee. In case the Company shall fail to maintain any such
office or agency in Wilmington, Delaware or shall fail to give such notice of
the location or of any change in the location thereof, presentations and demands
may be made and notices may be served at the Principal Office of the Trustee.

 

In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Wilmington, Delaware or where
the Debt Securities may be presented for registration of transfer and for
exchange in the manner provided in this Indenture, and the Company may from time
to time rescind such designation, as the Company may deem desirable or
expedient; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain any such office or
agency in Wilmington, Delaware for the purposes above mentioned. The Company
will give to the Trustee prompt written notice of any such designation or
rescission thereof.

 

SECTION 3.03. Appointments to Fill Vacancies in Trustee’s Office.

 

The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, will appoint, in the manner provided in Section 6.09, a Trustee, so
that there shall at all times be a Trustee hereunder.

 

SECTION 3.04. Provision as to Paying Agent.

 

(a)           If the Company shall appoint a Paying Agent other than the
Trustee, it will cause such Paying Agent to execute and deliver to the Trustee
an instrument in which such agent shall agree with the Trustee, subject to the
provision of this Section 3.04:

 

(1)           that it will hold all sums held by it as such agent for the
payment of all payments due on the Debt Securities (whether such sums have been
paid to it by the Company or by any other obligor on the Debt Securities) in
trust for the benefit of the Securityholders;

 

(2)           that it will give the Trustee prompt written notice of any failure
by the Company (or by any other obligor on the Debt Securities) to make any
payment on the Debt Securities when the same shall be due and payable; and

 

(3)           that it will, at any time during the continuance of any Event of
Default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

 

(b)           If the Company shall act as its own Paying Agent, it will, on or
before each due date of the payments due on the Debt Securities, set aside,
segregate and hold in trust for the benefit of the Securityholders a sum
sufficient to pay such payments so becoming due and will notify the Trustee in
writing of any failure to take such action and of any failure by the Company (or
by any other obligor under the Debt Securities) to make any payment on the Debt
Securities when the same shall become due and payable.

 

22

--------------------------------------------------------------------------------


 

Whenever the Company shall have one or more Paying Agents for the Debt
Securities, it will, on or prior to each due date of the payments on the Debt
Securities, deposit with a Paying Agent a sum sufficient to pay all payments so
becoming due, such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Company shall
promptly notify the Trustee in writing of its action or failure to act.

 

(c)           Anything in this Section 3.04 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge with respect to the Debt Securities, or for any other reason, pay, or
direct any Paying Agent to pay to the Trustee all sums held in trust by the
Company or any such Paying Agent, such sums to be held by the Trustee upon the
same terms and conditions herein contained.

 

(d)           Anything in this Section 3.04 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 3.04 is subject to
Sections 12.03 and 12.04.

 

(e)           The Company hereby initially appoints the Trustee to act as Paying
Agent (the “Paying Agent”).

 

SECTION 3.05. Certificate to Trustee.

 

The Company will deliver to the Trustee on or before 120 days after the end of
each fiscal year, so long as Debt Securities are outstanding hereunder, a
Certificate stating that in the course of the performance by the signers of
their duties as officers of the Company they would normally have knowledge of
any default by the Company in the performance of any covenants of the Company
contained herein, stating whether or not they have knowledge of any such default
and, if so, specifying each such default of which the signers have knowledge and
the nature thereof.

 

SECTION 3.06. Additional Interest.

 

If and for so long as the Trust is the holder of all Debt Securities and is
subject to or otherwise required to pay, or is required to withhold from
distributions to holders of Trust Securities, any additional taxes (including
withholding taxes), duties, assessments or other governmental charges as a
result of a Tax Event, the Company will pay such additional amounts (the
“Additional Interest”) on the Debt Securities as shall be required so that the
net amounts received and retained by the Trust for distribution to holders of
Trust Securities after paying all taxes (including withholding taxes on
distributions to holders of Trust Securities), duties, assessments or other
governmental charges will be equal to the amounts the Trust would have received
and retained for distribution to holders of Trust Securities after paying all
taxes (including withholding taxes on distributions to holders of Trust
Securities), duties, assessments or other governmental charges if no such
additional taxes, duties, assessments or other governmental charges had been
imposed. Whenever in this Indenture or the Debt Securities there is a reference
in any context to the payment of principal of or premium, if any, or interest on
the Debt Securities, such mention shall be deemed to include mention of payments
of the Additional Interest provided for in this paragraph to the extent that, in
such context, Additional Interest is, was or would be payable in respect thereof
pursuant to the provisions of this paragraph and

 

23

--------------------------------------------------------------------------------


 

express mention of the payment of Additional Interest (if applicable) in any
provisions hereof shall not be construed as excluding Additional Interest in
those provisions hereof where such express mention is not made, provided,
however, that, notwithstanding anything to the contrary contained in this
Indenture or any Debt Security, the deferral of the payment of interest during
an Extension Period pursuant to Section 2.11 shall not defer the payment of any
Additional Interest that may be due and payable.

 

SECTION 3.07. Compliance with Consolidation Provisions.

 

The Company will not, while any of the Debt Securities remain outstanding,
consolidate with, or merge into any other Person, or merge into itself, or sell,
convey, transfer or otherwise dispose of all or substantially all of its
property or capital stock to any other Person unless the provisions of Article
XI hereof are complied with.

 

SECTION 3.08. Limitation on Dividends.

 

If Debt Securities are initially issued to the Trust or a trustee of such Trust
in connection with the issuance of Trust Securities by the Trust (regardless of
whether Debt Securities continue to be held by such Trust) and (i) there shall
have occurred and be continuing an Event of Default, (ii) the Company shall be
in default with respect to its payment of any obligations under the Capital
Securities Guarantee or (iii) the Company shall have given notice of its
election to defer payments of interest on the Debt Securities by extending the
interest distribution period as provided herein and such period, or any
extension thereof, shall have commenced and be continuing, then the Company may
not (A) declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any of the Company’s
capital stock or (B) make any payment of principal of or interest or premium, if
any, on or repay, repurchase or redeem any debt securities of the Company that
rank pari passu in all respects with or junior in interest to the Debt
Securities or (C) make any payment under any guarantees of the Company that rank
pari passu in all respects with or junior in interest to the Capital Securities
Guarantee (other than (a) repurchases, redemptions or other acquisitions of
shares of capital stock of the Company (I) in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
one or more employees, officers, directors or consultants, (II) in connection
with a dividend reinvestment or stockholder stock purchase plan or (III) in
connection with the issuance of capital stock of the Company (or securities
convertible into or exercisable for such capital stock), as consideration in an
acquisition transaction entered into prior to the occurrence of (i), (ii) or
(iii) above, (b) as a result of any exchange, reclassification, combination or
conversion of any class or series of the Company’s capital stock (or any capital
stock of a subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (c) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any
stockholder’s rights plan, or the issuance of rights, stock or other property
under any stockholder’s rights plan, or the redemption or repurchase of rights
pursuant thereto, or (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock).

 

24

--------------------------------------------------------------------------------


 

SECTION 3.09. Covenants as to the Trust.

 

For so long as such Trust Securities remain outstanding, the Company shall
maintain 100% ownership of the Common Securities; provided, however, that any
permitted successor of the Company under this Indenture that is a U.S. Person
may succeed to the Company’s ownership of such Common Securities. The Company,
as owner of the Common Securities, shall use commercially reasonable efforts to
cause the Trust (a) to remain a statutory trust, except in connection with a
distribution of Debt Securities to the holders of Trust Securities in
liquidation of the Trust, the redemption of all of the Trust Securities or
certain mergers, consolidations or amalgamations, each as permitted by the
Declaration, (b) to otherwise continue to be classified as a grantor trust for
United States federal income tax purposes and (c) to cause each holder of Trust
Securities to be treated as owning an undivided beneficial interest in the Debt
Securities.

 

ARTICLE IV

LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE

 

SECTION 4.01. Securityholders’ Lists.

 

The Company covenants and agrees that it will furnish or cause to be furnished
to the Trustee:

 

(a)           on each regular record date for an Interest Payment Date, a list,
in such form as the Trustee may reasonably require, of the names and addresses
of the Securityholders of the Debt Securities as of such record date; and

 

(b)           at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;

 

except that no such lists need be furnished under this Section 4.01 so long as
the Trustee is in possession thereof by reason of its acting as Debt Security
Registrar.

 

SECTION 4.02. Preservation and Disclosure of Lists.

 

(a)           The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the
Securityholders (1) contained in the most recent list furnished to it as
provided in Section 4.01 or (2) received by it in the capacity of Debt Security
Registrar (if so acting) hereunder. The Trustee may destroy any list furnished
to it as provided in Section 4.01 upon receipt of a new list so furnished.

 

(b)           In case three or more holders of Debt Securities (hereinafter
referred to as “applicants”) apply in writing to the Trustee and furnish to the
Trustee reasonable proof that each such applicant has owned a Debt Security for
a period of at least six months preceding the date of such application, and such
application states that the applicants desire to communicate with other
Securityholders with respect to their rights under this Indenture or under such
Debt Securities and is accompanied by a copy of the form of proxy or other
communication which

 

25

--------------------------------------------------------------------------------


 

such applicants propose to transmit, then the Trustee shall within five Business
Days after the receipt of such application, at its election either:

 

(1)           afford such applicants access to the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.02, or

 

(2)           inform such applicants as to the approximate number of
Securityholders whose names and addresses appear in the information preserved at
the time by the Trustee in accordance with the provisions of subsection (a) of
this Section 4.02, and as to the approximate cost of mailing to such
Securityholders the form of proxy or other communication, if any, specified in
such application.

 

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder of Debt Securities whose name and address appear in
the information preserved at the time by the Trustee in accordance with the
provisions of subsection (a) of this Section 4.02 a copy of the form of proxy or
other communication which is specified in such request with reasonable
promptness after a tender to the Trustee of the material to be mailed and of
payment, or provision for the payment, of the reasonable expenses of mailing,
unless within five days after such tender, the Trustee shall mail to such
applicants and file with the Securities and Exchange Commission, if permitted or
required by applicable law, together with a copy of the material to be mailed, a
written statement to the effect that, in the opinion of the Trustee, such
mailing would be contrary to the best interests of the holders of all Debt
Securities, as the case may be, or would be in violation of applicable law. Such
written statement shall specify the basis of such opinion. If said Commission,
as permitted or required by applicable law, after opportunity for a hearing upon
the objections specified in the written statement so filed, shall enter an order
refusing to sustain any of such objections or if, after the entry of an order
sustaining one or more of such objections, said Commission shall find, after
notice and opportunity for hearing, that all the objections so sustained have
been met and shall enter an order so declaring, the Trustee shall mail copies of
such material to all such Securityholders with reasonable promptness after the
entry of such order and the renewal of such tender; otherwise the Trustee shall
be relieved of any obligation or duty to such applicants respecting their
application.

 

(c)           Each and every Securityholder, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
nor any Paying Agent shall be held accountable by reason of the disclosure of
any such information as to the names and addresses of the Securityholders in
accordance with the provisions of subsection (b) of this Section 4.02,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under said subsection (b).

 

SECTION 4.03. Financial and Other Information.

 

The Company shall deliver to each Securityholder (1) each Report on Form 10-K
and Form 10-Q prepared by the Company and filed with the Securities and Exchange

 

26

--------------------------------------------------------------------------------


 

Commission in accordance with the Exchange Act within 7 days after the filing
thereof, (2) if the Company is not then (y) subject to Section 13 or 15(d) of
the Exchange Act or (z) exempt from reporting pursuant to Rule 12g3-2(b)
thereunder, the Company shall be required to provide within 45 days of the end
of each calendar quarterly period and 90 days after the end of each calendar
year, the information required to be provided by Rule 144A(d)(4) under the
Securities Act and (3) within 30 days after the end of the fiscal year of the
Company, Form 1099 or such other annual U.S. federal income tax information
statement required by the Code containing such information with regard to the
Debt Securities held by such Securityholder as is required by the Code and the
income tax regulations of the U.S. Treasury thereunder.

 

The Company will cause copies of its regulatory reports to be delivered to the
Holder promptly following their filing with the Federal Reserve.

 

ARTICLE V

REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT

 

SECTION 5.01. Events of Default.

 

The following events shall be “Events of Default” with respect to Debt
Securities:

 

(a)           the Company defaults in the payment of any interest upon any Debt
Security when it becomes due and payable (unless the Company has elected and may
defer interest payments pursuant to Section 2.11), and continuance of such
default for a period of 30 days; for the avoidance of doubt, an extension of any
interest distribution period by the Company in accordance with Section 2.11 of
this Indenture shall not constitute a default under this clause 5.01(a); or

 

(b)           the Company defaults in the payment of all or any part of the
principal of (or premium, if any, on) any Debt Securities as and when the same
shall become due and payable either at maturity, upon redemption, by declaration
of acceleration pursuant to Section 5.01 of this Indenture or otherwise; or

 

(c)           the Company defaults in the payment of any interest upon any Debt
Security when it becomes due and payable following the nonpayment of any such
interest for 20 or more consecutive quarterly periods; or

 

(d)           the Company defaults in the performance of, or breaches, any of
its covenants or agreements in Sections 3.06, 3.07, 3.08 or 3.09 of this
Indenture and continuance of such default or breach for a period of 30 days
after there has been given, by registered or certified mail, to the Company by
the Trustee or to the Company and the Trustee by the holders of not less than
25% in aggregate principal amount of the outstanding Debt Securities, a written
notice specifying such default or breach and requiring it to be remedied and
stating that such notice is a “Notice of Default” hereunder; or

 

(e)           a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Company in an involuntary case under any
applicable bankruptcy,

 

27

--------------------------------------------------------------------------------


 

insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company or for any substantial part of its property, or orders
the winding-up or liquidation of its affairs and such decree or order shall
remain unstayed and in effect for a period of 90 consecutive days; or

 

(f)            the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due; or

 

(g)           the Trust shall have voluntarily or involuntarily liquidated,
dissolved, wound-up its business or otherwise terminated its existence except in
connection with (1) the distribution of the Debt Securities to holders of the
Trust Securities in liquidation of their interests in the Trust, (2) the
redemption of all of the outstanding Trust Securities or (3) certain mergers,
consolidations or amalgamations, each as permitted by the Declaration.

 

If an Event of Default specified under clause (c) of this Section 5.01 occurs
and is continuing with respect to the Debt Securities, then, and in each and
every such case, unless the principal of the Debt Securities shall have already
become due and payable, either the Trustee or the holders of not less than 25%
in aggregate principal amount of the Debt Securities then outstanding hereunder,
by notice in writing to the Company (and to the Trustee if given by
Securityholders), may declare the entire principal of the Debt Securities and
any premium and interest accrued, but unpaid, thereon, if any, to be due and
payable immediately, and upon any such declaration the same shall become
immediately due and payable. If an Event of Default specified under clause (e),
(f) or (g) of this Section 5.01 occurs, then, in each and every such case, the
entire principal amount of the Debt Securities and any premium and interest
accrued, but unpaid, thereon shall ipso facto become immediately due and payable
without further action. Notwithstanding anything to the contrary in this Section
5.01, if at any time during the period in which this Indenture remains in force
and effect, the Company ceases or elects to cease to be subject to the
supervision and regulations of the Federal Reserve, OTS, OCC or similar
regulatory authority overseeing bank, thrift, savings and loan or financial
holding companies or similar institutions requiring specifications for the
treatment of capital similar in nature to the capital adequacy guidelines under
the Federal Reserve rules and regulations, then the first sentence of this
paragraph shall be deemed to include clauses (a), (b) and (d) under this Section
5.01 as an Event of Default resulting in an acceleration of payment of the Debt
Securities to the same extent as provided herein for clause (c).

 

Anything in this Section 5.01 to the contrary notwithstanding, if an Event of
Default specified under clause (d) occurs and is continuing, then, and in each
and every such case, the Trustee, in its own name and as trustee of an express
trust, shall pursue all available remedies at law and/or equity against the
Company. The Company acknowledges and affirms that in the event of breach of
such covenants and agreements referenced in clause (d) of this Section 5.01, the
damages to the holders of the Debt Securities and the Capital Securities may be
difficult or impossible to ascertain. Therefore, in addition to any remedies
available at law for

 

28

--------------------------------------------------------------------------------


 

breach of any or all of said covenants or agreements, the holders of the Debt
Securities and the Capital Securities shall be entitled to injunctive or other
equitable relief in connection with the violation of any such covenants or
agreements referenced in Section 5.01(d).

 

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Debt Securities shall have been so declared due
and payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all the Debt Securities and all payments on the
Debt Securities which shall have become due otherwise than by acceleration (with
interest upon all such payments and Deferred Interest, to the extent permitted
by law) and such amount as shall be sufficient to cover reasonable compensation
to the Trustee and each predecessor Trustee, their respective agents, attorneys
and counsel, and all other amounts due to the Trustee pursuant to Section 6.06,
if any, and (ii) all Events of Default under this Indenture, other than the
non-payment of the payments on Debt Securities which shall have become due by
acceleration, shall have been cured, waived or otherwise remedied as provided
herein, then and in every such case the holders of a majority in aggregate
principal amount of the Debt Securities then outstanding, by written notice to
the Company and to the Trustee, may waive all defaults and rescind and annul
such declaration and its consequences, but no such waiver or rescission and
annulment shall extend to or shall affect any subsequent default or shall impair
any right consequent thereon; provided, however, that if the Debt Securities are
held by the Trust or a trustee of the Trust, such waiver or rescission and
annulment shall not be effective until the holders of a majority in aggregate
liquidation amount of the outstanding Capital Securities of the Trust shall have
consented to such waiver or rescission and annulment.

 

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the Securityholders shall be restored respectively to their
several positions and rights hereunder, and all rights, remedies and powers of
the Company, the Trustee and the Securityholders shall continue as though no
such proceeding had been taken.

 

SECTION 5.02. Payment of Debt Securities on Default; Suit Therefor.

 

The Company covenants that upon the occurrence of an Event of Default under
paragraphs (c), (e), (f) or (g) of Section 5.01 of the Indenture, the Company
will pay to the Trustee, for the benefit of the Securityholders, the whole
amount that then shall have become due and payable on all Debt Securities
including Deferred Interest accrued on the Debt Securities; and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including a reasonable compensation to the Trustee, its
agents, attorneys and counsel, and any other amounts due to the Trustee under
Section 6.06. In case the Company shall fail forthwith to pay such amounts upon
such demand, the Trustee, in its own name and as trustee of an express trust,
shall be entitled and empowered to institute any actions or proceedings at law
or in equity for the collection of the sums so due and unpaid, and may prosecute
any such action or proceeding to judgment or final decree, and may enforce any
such judgment or final decree against the Company or any other obligor on such
Debt Securities and

 

29

--------------------------------------------------------------------------------


 

collect in the manner provided by law out of the property of the Company or any
other obligor on such Debt Securities wherever situated the moneys adjudged or
decreed to be payable.

 

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Debt Securities under
Bankruptcy Law, or in case a receiver or trustee shall have been appointed for
the property of the Company or such other obligor, or in the case of any other
similar judicial proceedings relative to the Company or other obligor upon the
Debt Securities, or to the creditors or property of the Company or such other
obligor, the Trustee, irrespective of whether the principal of the Debt
Securities shall then be due and payable as therein expressed or by declaration
of acceleration or otherwise and irrespective of whether the Trustee shall have
made any demand pursuant to the provisions of this Section 5.02, shall be
entitled and empowered, by intervention in such proceedings or otherwise, to
file and prove a claim or claims for the whole amount of principal and interest
owing and unpaid in respect of the Debt Securities and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for reasonable compensation to the Trustee and each predecessor
Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all other amounts due to the Trustee under Section 6.06) and of
the Securityholders allowed in such judicial proceedings relative to the Company
or any other obligor on the Debt Securities, or to the creditors or property of
the Company or such other obligor, unless prohibited by applicable law and
regulations, to vote on behalf of the Securityholders in any election of a
trustee or a standby trustee in arrangement, reorganization, liquidation or
other bankruptcy or insolvency proceedings or Person performing similar
functions in comparable proceedings, and to collect and receive any moneys or
other property payable or deliverable on any such claims, and to distribute the
same after the deduction of its charges and expenses; and any receiver, assignee
or trustee in bankruptcy or reorganization is hereby authorized by each of the
Securityholders to make such payments to the Trustee, and, in the event that the
Trustee shall consent to the making of such payments directly to the
Securityholders, to pay to the Trustee such amounts as shall be sufficient to
cover reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other amounts due to the
Trustee under Section 6.06.

 

Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Debt Securities or the rights of any holder thereof or to authorize the Trustee
to vote in respect of the claim of any Securityholder in any such proceeding.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Debt Securities, may be enforced by the Trustee without the possession of
any of the Debt Securities, or the production thereof at any trial or other
proceeding relative thereto, and any such suit or proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the Securityholders.

 

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party) the

 

30

--------------------------------------------------------------------------------


 

Trustee shall be held to represent all the Securityholders, and it shall not be
necessary to make any Securityholders parties to any such proceedings.

 

SECTION 5.03. Application of Moneys Collected by Trustee.

 

Any moneys collected by the Trustee shall be applied in the following order, at
the date or dates fixed by the Trustee for the distribution of such moneys, upon
presentation of the several Debt Securities in respect of which moneys have been
collected, and stamping thereon the payment, if only partially paid, and upon
surrender thereof if fully paid:

 

First: To the payment of costs and expenses incurred by, and reasonable fees of,
the Trustee, its agents, attorneys and counsel, and of all other amounts due to
the Trustee under Section 6.06;

 

Second: To the payment of all Senior Indebtedness of the Company if and to the
extent required by Article XV;

 

Third: To the payment of the amounts then due and unpaid upon Debt Securities,
in respect of which or for the benefit of which money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due on such Debt Securities; and

 

Fourth: The balance, if any, to the Company.

 

SECTION 5.04. Proceedings by Securityholders.

 

No Securityholder shall have any right to institute any suit, action or
proceeding for any remedy hereunder, unless such Securityholder previously shall
have given to the Trustee written notice of an Event of Default with respect to
the Debt Securities and unless the holders of not less than 25% in aggregate
principal amount of the Debt Securities then outstanding shall have given the
Trustee a written request to institute such action, suit or proceeding and shall
have offered to the Trustee such reasonable indemnity as it may require against
the costs, expenses and liabilities to be incurred thereby, and the Trustee for
60 days after its receipt of such notice, request and offer of indemnity shall
have failed to institute any such action, suit or proceeding; provided, that no
Securityholder shall have any right to prejudice the rights of any other
Securityholder, obtain priority or preference over any other such Securityholder
or enforce any right under this Indenture except in the manner herein provided
and for the equal, ratable and common benefit of all Securityholders.

 

Notwithstanding any other provisions in this Indenture, however, the right of
any Securityholder to receive payment of the principal of, premium, if any, and
interest on such Debt Security when due, or to institute suit for the
enforcement of any such payment, shall not be impaired or affected without the
consent of such Securityholder. For the protection and enforcement of the
provisions of this Section, each and every Securityholder and the Trustee shall
be entitled to such relief as can be given either at law or in equity.

 

31

--------------------------------------------------------------------------------


 

SECTION 5.05. Proceedings by Trustee.

 

In case of an Event of Default hereunder the Trustee may in its discretion
proceed to protect and enforce the rights vested in it by this Indenture by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any of such rights, either by suit in equity or by action at
law or by proceeding in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this Indenture or in aid
of the exercise of any power granted in this Indenture, or to enforce any other
legal or equitable right vested in the Trustee by this Indenture or by law.

 

SECTION 5.06. Remedies Cumulative and Continuing.

 

Except as otherwise provided in Section 2.06, all powers and remedies given by
this Article V to the Trustee or to the Securityholders shall, to the extent
permitted by law, be deemed cumulative and not exclusive of any other powers and
remedies available to the Trustee or the Securityholders, by judicial
proceedings or otherwise, to enforce the performance or observance of the
covenants and agreements contained in this Indenture or otherwise established
with respect to the Debt Securities, and no delay or omission of the Trustee or
of any Securityholder to exercise any right or power accruing upon any Event of
Default occurring and continuing as aforesaid shall impair any such right or
power, or shall be construed to be a waiver of any such default or an
acquiescence therein; and, subject to the provisions of Section 5.04, every
power and remedy given by this Article V or by law to the Trustee or to the
Securityholders may be exercised from time to time, and as often as shall be
deemed expedient, by the Trustee or by the Securityholders.

 

SECTION 5.07. Direction of Proceedings and Waiver of Defaults by Majority of
Securityholders.

 

The holders of a majority in aggregate principal amount of the Debt Securities
affected (voting as one class) at the time outstanding and, if the Debt
Securities are held by the Trust or a trustee of the Trust, the holders of a
majority in aggregate liquidation amount of the outstanding Capital Securities
of the Trust shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee with respect to such Debt
Securities; provided, however, that if the Debt Securities are held by the Trust
or a trustee of the Trust, such time, method and place or such exercise, as the
case may be, may not be so directed until the holders of a majority in aggregate
liquidation amount of the outstanding Capital Securities of the Trust shall have
directed such time, method and place or such exercise, as the case may be;
provided, further, that (subject to the provisions of Section 6.01) the Trustee
shall have the right to decline to follow any such direction if the Trustee
being advised by counsel shall determine that the action so directed would be
unjustly prejudicial to the holders not taking part in such direction or if the
Trustee being advised by counsel determines that the action or proceeding so
directed may not lawfully be taken or if a Responsible Officer of the Trustee
shall determine that the action or proceedings so directed would involve the
Trustee in personal liability. Prior to any declaration of acceleration, or ipso
facto acceleration, of the maturity of the Debt Securities, the holders of a
majority in aggregate principal amount of the Debt Securities at the time
outstanding may on behalf of the holders of all of the Debt Securities waive (or
modify any previously granted

 

32

--------------------------------------------------------------------------------


 

waiver of) any past default or Event of Default and its consequences, except a
default (a) in the payment of principal of, premium, if any, or interest on any
of the Debt Securities, (b) in respect of covenants or provisions hereof which
cannot be modified or amended without the consent of the holder of each Debt
Security affected, or (c) in respect of the covenants contained in Section 3.09;
provided, however, that if the Debt Securities are held by the Trust or a
trustee of the Trust, such waiver or modification to such waiver shall not be
effective until the holders of a majority in Liquidation Amount of the Trust
Securities of the Trust shall have consented to such waiver or modification to
such waiver; provided, further, that if the consent of the holder of each
outstanding Debt Security is required, such waiver or modification to such
waiver shall not be effective until each holder of the outstanding Capital
Securities of the Trust shall have consented to such waiver or modification to
such waiver. Upon any such waiver or modification to such waiver, the Default or
Event of Default covered thereby shall be deemed to be cured for all purposes of
this Indenture and the Company, the Trustee and the Securityholders shall be
restored to their former positions and rights hereunder, respectively; but no
such waiver or modification to such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.
Whenever any Default or Event of Default hereunder shall have been waived as
permitted by this Section 5.07, said Default or Event of Default shall for all
purposes of the Debt Securities and this Indenture be deemed to have been cured
and to be not continuing.

 

SECTION 5.08. Notice of Defaults.

 

The Trustee shall, within 90 days after a Responsible Officer of the Trustee
shall have actual knowledge or received written notice of the occurrence of a
Default with respect to the Debt Securities, mail to all Securityholders, as the
names and addresses of such Securityholders appear upon the Debt Security
Register, notice of all Defaults with respect to the Debt Securities actually
known to the Trustee, unless such Defaults shall have been cured before the
giving of such notice (the term “Defaults” for the purpose of this Section 5.08
being hereby defined to be the events specified in subsections (a), (b), (c),
(d), (e), (f) and (g) of Section 5.01, not including periods of grace, if any,
provided for therein); provided, that, except in the case of default in the
payment of the principal of, premium, if any, or interest on any of the Debt
Securities, the Trustee shall be protected in withholding such notice if and so
long as a Responsible Officer of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Securityholders.

 

SECTION 5.09. Undertaking to Pay Costs.

 

All parties to this Indenture agree, and each Securityholder by such
Securityholder’s acceptance thereof shall be deemed to have agreed, that any
court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Indenture, or in any suit against the Trustee for any
action taken or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees and expenses, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 5.09 shall not apply to any suit instituted
by the Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in principal amount of
the Debt

 

33

--------------------------------------------------------------------------------


 

Securities (or, if such Debt Securities are held by the Trust or a trustee of
the Trust, more than 10% in liquidation amount of the outstanding Capital
Securities) to any suit instituted by any Securityholder for the enforcement of
the payment of the principal of (or premium, if any) or interest on any Debt
Security against the Company on or after the same shall have become due and
payable, or to any suit instituted in accordance with Section 14.12.

 

ARTICLE VI

CONCERNING THE TRUSTEE

 

SECTION 6.01. Duties and Responsibilities of Trustee.

 

With respect to the holders of Debt Securities issued hereunder, the Trustee,
prior to the occurrence of an Event of Default with respect to the Debt
Securities and after the curing or waiving of all Events of Default which may
have occurred, with respect to the Debt Securities, undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture. In
case an Event of Default with respect to the Debt Securities has occurred (which
has not been cured or waived) the Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

 

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

 

(a)           prior to the occurrence of an Event of Default with respect to the
Debt Securities and after the curing or waiving of all Events of Default which
may have occurred

 

(1)           the duties and obligations of the Trustee with respect to the Debt
Securities shall be determined solely by the express provisions of this
Indenture, and the Trustee shall not be liable except for the performance of
such duties and obligations with respect to the Debt Securities as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(2)           in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but, in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform on their face to the requirements of this Indenture;

 

(b)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer or Officers of the Trustee, unless it shall
be proved that the Trustee was negligent in ascertaining the pertinent facts;

 

34

--------------------------------------------------------------------------------


 

(c)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith, in accordance with the direction of
the Securityholders pursuant to Section 5.07, relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture;

 

(d)           the Trustee shall not be charged with knowledge of any Default or
Event of Default with respect to the Debt Securities unless either (1) a
Responsible Officer shall have actual knowledge of such Default or Event of
Default or (2) written notice of such Default or Event of Default shall have
been given to the Trustee by the Company or any other obligor on the Debt
Securities or by any Securityholder, except with respect to an Event of Default
pursuant to Sections 5.01 (a) or 5.01 (b) hereof (other than an Event of Default
resulting from the default in the payment of Additional Interest or premium, if
any, if the Trustee does not have actual knowledge or written notice that such
payment is due and payable), of which the Trustee shall be deemed to have
knowledge; and

 

(e)           in the absence of bad faith on the part of the Trustee, the
Trustee may seek and rely on reasonable instructions from the Company.

 

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.

 

SECTION 6.02. Reliance on Documents, Opinions, etc.

 

Except as otherwise provided in Section 6.01:

 

(a)           the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, note,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties;

 

(b)           any request, direction, order or demand of the Company mentioned
herein shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;

 

(c)           the Trustee may consult with counsel of its selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

 

(d)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Securityholders, pursuant to the provisions of this
Indenture, unless such Securityholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby;

 

35

--------------------------------------------------------------------------------


 

(e)           the Trustee shall not be liable for any action taken or omitted by
it in good faith and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Indenture; nothing
contained herein shall, however, relieve the Trustee of the obligation, upon the
occurrence of an Event of Default with respect to the Debt Securities (that has
not been cured or waived) to exercise with respect to the Debt Securities such
of the rights and powers vested in it by this Indenture, and to use the same
degree of care and skill in their exercise, as a prudent person would exercise
or use under the circumstances in the conduct of such person’s own affairs;

 

(f)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
coupon or other paper or document, unless requested in writing to do so by the
holders of not less than a majority in principal amount of the outstanding Debt
Securities affected thereby; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not reasonably assured to the Trustee by the security afforded to it by
the terms of this Indenture, the Trustee may require reasonable indemnity
against such expense or liability as a condition to so proceeding; and

 

(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents (including
any Authenticating Agent) or attorneys, and the Trustee shall not be responsible
for any misconduct or negligence on the part of any such agent or attorney
appointed by it with due care.

 

SECTION 6.03. No Responsibility for Recitals, etc.

 

The recitals contained herein and in the Debt Securities (except in the
certificate of authentication of the Trustee or the Authenticating Agent) shall
be taken as the statements of the Company, and the Trustee and the
Authenticating Agent assume no responsibility for the correctness of the same.
The Trustee and the Authenticating Agent make no representations as to the
validity or sufficiency of this Indenture or of the Debt Securities. The Trustee
and the Authenticating Agent shall not be accountable for the use or application
by the Company of any Debt Securities or the proceeds of any Debt Securities
authenticated and delivered by the Trustee or the Authenticating Agent in
conformity with the provisions of this Indenture.

 

SECTION 6.04. Trustee, Authenticating Agent, Paying Agents, Transfer Agents or
Registrar May Own Debt Securities.

 

The Trustee or any Authenticating Agent or any Paying Agent or any transfer
agent or any Debt Security Registrar, in its individual or any other capacity,
may become the owner or pledgee of Debt Securities with the same rights it would
have if it were not Trustee, Authenticating Agent, Paying Agent, transfer agent
or Debt Security Registrar.

 

SECTION 6.05. Moneys to be Held in Trust.

 

Subject to the provisions of Section 12.04, all moneys received by the Trustee
or any Paying Agent shall, until used or applied as herein provided, be held in
trust for the purpose for which they were received, but need not be segregated
from other funds except to the extent

 

36

--------------------------------------------------------------------------------


 

required by law. The Trustee and any Paying Agent shall be under no liability
for interest on any money received by it hereunder except as otherwise agreed in
writing with the Company. So long as no Event of Default shall have occurred and
be continuing, all interest allowed on any such moneys, if any, shall be paid
from time to time to the Company upon the written order of the Company, signed
by the Chairman of the Board of Directors, the President, the Chief Operating
Officer, a Vice President, the Treasurer or an Assistant Treasurer of the
Company.

 

SECTION 6.06. Compensation and Expenses of Trustee.

 

Other than as provided in the Fee Agreement of even date herewith, the Company
covenants and agrees to pay to the Trustee from time to time, and the Trustee
shall be entitled to, such compensation as shall be agreed to in writing between
the Company and the Trustee (which shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust), and the Company
will pay or reimburse the Trustee upon its written request for all documented
reasonable expenses, disbursements and advances incurred or made by the Trustee
in accordance with any of the provisions of this Indenture (including the
reasonable compensation and the reasonable expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance that arises from its negligence, willful misconduct or
bad faith. The Company also covenants to indemnify each of the Trustee
(including in its individual capacity) and any predecessor Trustee (and its
officers, agents, directors and employees) for, and to hold it harmless against,
any and all loss, damage, claim, liability or expense including taxes (other
than taxes based on the income of the Trustee), except to the extent such loss,
damage, claim, liability or expense results from the negligence, willful
misconduct or bad faith of such indemnitee, arising out of or in connection with
the acceptance or administration of this Trust, including the costs and expenses
of defending itself against any claim or liability in the premises. The
obligations of the Company under this Section 6.06 to compensate and indemnify
the Trustee and to pay or reimburse the Trustee for documented expenses,
disbursements and advances shall constitute additional indebtedness hereunder.
Such additional indebtedness shall be secured by (and the Company hereby grants
and pledges to the Trustee) a lien prior to that of the Debt Securities upon all
property and funds held or collected by the Trustee as such, except funds held
in trust for the benefit of the holders of particular Debt Securities.

 

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with an
Event of Default specified in subsections (d), (e) or (f) of Section 5.01, the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.

 

The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.

 

SECTION 6.07. Officers’ Certificate as Evidence.

 

Except as otherwise provided in Sections 6.01 and 6.02, whenever in the
administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable

 

37

--------------------------------------------------------------------------------


 

that a matter be proved or established prior to taking or omitting any action
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may, in the absence of negligence, willful misconduct
or bad faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee, and such
certificate, in the absence of negligence, willful misconduct or bad faith on
the part of the Trustee, shall be full warrant to the Trustee for any action
taken or omitted by it under the provisions of this Indenture upon the faith
thereof.

 

SECTION 6.08. Eligibility of Trustee.

 

The Trustee hereunder shall at all times be a U.S. Person that is a banking
corporation or national association organized and doing business under the laws
of the United States of America or any state thereof or of the District of
Columbia and authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million U.S. dollars
($50,000,000) and subject to supervision or examination by federal, state, or
District of Columbia authority. If such corporation or national association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.08 the combined capital and surplus of such
corporation or national association shall be deemed to be its combined capital
and surplus as set forth in its most recent records of condition so published.

 

The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee,
notwithstanding that such corporation or national association shall be otherwise
eligible and qualified under this Article.

 

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.08, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.09.

 

If the Trustee has or shall acquire any “conflicting interest” within the
meaning of § 310(b) of the Trust Indenture Act, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to this Indenture.

 

SECTION 6.09. Resignation or Removal of Trustee, Calculation Agent, Paying Agent
or Debt Security Registrar.

 

(a)           The Trustee, or any trustee or trustees hereafter appointed, the
Calculation Agent, the Paying Agent and any Debt Security Registrar may at any
time resign by giving written notice of such resignation to the Company and by
mailing notice thereof, at the Company’s expense, to the Securityholders at
their addresses as they shall appear on the Debt Security Register. Upon
receiving such notice of resignation, the Company shall promptly appoint a
successor or successors by written instrument, in duplicate, executed by order
of its Board of Directors, one copy of which instrument shall be delivered to
the resigning party and one copy to the successor. If no successor shall have
been so appointed and have accepted appointment within 30 days after the mailing
of such notice of resignation to the affected Securityholders, the resigning
party may petition any court of competent jurisdiction for the

 

38

--------------------------------------------------------------------------------


 

appointment of a successor, or any Securityholder who has been a bona fide
holder of a Debt Security or Debt Securities for at least six months may,
subject to the provisions of Section 5.09, on behalf of himself or herself and
all others similarly situated, petition any such court for the appointment of a
successor. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, appoint a successor.

 

(b)           In case at any time any of the following shall occur -

 

(1)           the Trustee shall fail to comply with the provisions of the last
paragraph of Section 6.08 after written request therefor by the Company or by
any Securityholder who has been a bona fide holder of a Debt Security or Debt
Securities for at least six months,

 

(2)           the Trustee shall cease to be eligible in accordance with the
provisions of Section 6.08 and shall fail to resign after written request
therefor by the Company or by any such Securityholder, or

 

(3)           the Trustee shall become incapable of acting, or shall be adjudged
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

 

then, in any such case, the Company may remove the Trustee and appoint a
successor Trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee, or, subject to the
provisions of Section 5.09, if no successor Trustee shall have been so appointed
and have accepted appointment within 30 days of the occurrence of any of (1),
(2) or (3) above, any Securityholder who has been a bona fide holder of a Debt
Security or Debt Securities for at least six months may, on behalf of himself or
herself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, remove the Trustee and appoint a successor Trustee.

 

(c)           Upon prior written notice to the Company and the Trustee, the
holders of a majority in aggregate principal amount of the Debt Securities at
the time outstanding may at any time remove the Trustee and nominate a successor
Trustee, which shall be deemed appointed as successor Trustee unless within ten
Business Days after such nomination the Company objects thereto, in which case
or in the case of a failure by such Securityholders to nominate a successor
Trustee, the Trustee so removed or any Securityholder, upon the terms and
conditions and otherwise as in subsection (a) of this Section 6.09 provided, may
petition any court of competent jurisdiction for an appointment of a successor.

 

(d)           Any resignation or removal of the Trustee, the Calculation Agent,
the Paying Agent and any Debt Security Registrar and appointment of a successor
pursuant to any of the provisions of this Section 6.09 shall become effective
upon acceptance of appointment by the successor as provided in Section 6.10.

 

39

--------------------------------------------------------------------------------


 

SECTION 6.10. Acceptance by Successor.

 

Any successor Trustee, Calculation Agent, Paying Agent or Debt Security
Registrar appointed as provided in Section 6.09 shall execute, acknowledge and
deliver to the Company and to its predecessor an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the retiring
party shall become effective and such successor, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations with respect to the Debt Securities of its predecessor hereunder,
with like effect as if originally named herein; but, nevertheless, on the
written request of the Company or of the successor, the party ceasing to act
shall, upon payment of the amounts then due it pursuant to the provisions of
Section 6.06, execute and deliver an instrument transferring to such successor
all the rights and powers of the party so ceasing to act and shall duly assign,
transfer and deliver to such successor all property and money held by such
retiring party hereunder. Upon request of any such successor, the Company shall
execute any and all instruments in writing for more fully and certainly vesting
in and confirming to such successor all such rights and powers. Any party
ceasing to act shall, nevertheless, retain a lien upon all property or funds
held or collected to secure any amounts then due it pursuant to the provisions
of Section 6.06.

 

If a successor Trustee is appointed, the Company, the retiring Trustee and the
successor Trustee shall execute and deliver an indenture supplemental hereto
which shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Trustee
with respect to the Debt Securities as to which the predecessor Trustee is not
retiring shall continue to be vested in the predecessor Trustee, and shall add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Trust hereunder by more than
one Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees co-trustees of the same trust and that
each such Trustee shall be Trustee of a trust or trusts hereunder separate and
apart from any trust or trusts hereunder administered by any other such Trustee.

 

No successor Trustee shall accept appointment as provided in this Section 6.10
unless at the time of such acceptance such successor Trustee shall be eligible
and qualified under the provisions of Section 6.08.

 

In no event shall a retiring Trustee, Calculation Agent, Paying Agent or Debt
Security Registrar be liable for the acts or omissions of any successor
hereunder.

 

Upon acceptance of appointment by a successor Trustee, Calculation Agent, Paying
Agent or Debt Security Registrar as provided in this Section 6.10, the Company
shall mail notice of the succession to the Securityholders at their addresses as
they shall appear on the Debt Security Register. If the Company fails to mail
such notice within ten Business Days after the acceptance of appointment by the
successor, the successor shall cause such notice to be mailed at the expense of
the Company.

 

40

--------------------------------------------------------------------------------


 

SECTION 6.11. Succession by Merger, etc.

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto; provided,
that such Person shall be otherwise eligible and qualified under this Article.

 

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Debt Securities shall have been
authenticated but not delivered, any such successor to the Trustee may adopt the
certificate of authentication of any predecessor Trustee, and deliver such Debt
Securities so authenticated; and in case at that time any of the Debt Securities
shall not have been authenticated, any successor to the Trustee may authenticate
such Debt Securities either in the name of any predecessor hereunder or in the
name of the successor Trustee; and in all such cases such certificates shall
have the full force which it is anywhere in the Debt Securities or in this
Indenture provided that the certificate of the Trustee shall have; provided,
however, that the right to adopt the certificate of authentication of any
predecessor Trustee or authenticate Debt Securities in the name of any
predecessor Trustee shall apply only to its successor or successors by merger,
conversion or consolidation.

 

SECTION 6.12. Authenticating Agents.

 

There may be one or more Authenticating Agents appointed by the Trustee upon the
request of the Company with power to act on its behalf and subject to its
direction in the authentication and delivery of Debt Securities issued upon
exchange or registration of transfer thereof as fully to all intents and
purposes as though any such Authenticating Agent had been expressly authorized
to authenticate and deliver Debt Securities; provided, that the Trustee shall
have no liability to the Company for any acts or omissions of the Authenticating
Agent with respect to the authentication and delivery of Debt Securities. Any
such Authenticating Agent shall at all times be a Person organized and doing
business under the laws of the United States or of any state or territory
thereof or of the District of Columbia authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of at least
$50,000,000 and being subject to supervision or examination by federal, state,
territorial or District of Columbia authority. If such Person publishes reports
of condition at least annually pursuant to law or the requirements of such
authority, then for the purposes of this Section 6.12 the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect herein specified in this Section.

 

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to all or substantially all of the corporate trust
business of any Authenticating Agent, shall be the successor of such
Authenticating Agent hereunder, if such successor Person is otherwise eligible

 

41

--------------------------------------------------------------------------------


 

under this Section 6.12 without the execution or filing of any paper or any
further act on the part of the parties hereto or such Authenticating Agent.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any Authenticating Agent with respect to the Debt
Securities by giving written notice of termination to such Authenticating Agent
and to the Company. Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section 6.12, the Trustee may, and upon the request of the
Company shall, promptly appoint a successor Authenticating Agent eligible under
this Section 6.12, shall give written notice of such appointment to the Company
and shall mail notice of such appointment to all Securityholders as the names
and addresses of such Securityholders appear on the Debt Security Register. Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all rights, powers, duties and responsibilities with
respect to the Debt Securities of its predecessor hereunder, with like effect as
if originally named as Authenticating Agent herein.

 

Other than as provided in the Fee Agreement of even date herewith, the Company
agrees to pay to any Authenticating Agent from time to time reasonable
compensation for its services. Any Authenticating Agent shall have no
responsibility or liability for any action taken by it as such in accordance
with the directions of the Trustee and shall receive such reasonable indemnity
as it may require against the costs, expenses and liabilities incurred in
furtherance of its duties under this Section 6.12.

 

ARTICLE VII

CONCERNING THE SECURITYHOLDERS

 

SECTION 7.01. Action by Securityholders.

 

Whenever in this Indenture it is provided that the holders of a specified
percentage in aggregate principal amount of the Debt Securities or aggregate
Liquidation Amount of the Capital Securities may take any action (including the
making of any demand or request, the giving of any notice, consent or waiver or
the taking of any other action), the fact that at the time of taking any such
action the holders of such specified percentage have joined therein may be
evidenced (a) by any instrument or any number of instruments of similar tenor
executed by such Securityholders or holders of Capital Securities, as the case
may be, in person or by agent or proxy appointed in writing, or (b) by the
record of such Securityholders voting in favor thereof at any meeting of such
Securityholders duly called and held in accordance with the provisions of
Article VIII, or of such holders of Capital Securities duly called and held in
accordance with the provisions of the Declaration, or (c) by a combination of
such instrument or instruments and any such record of such a meeting of such
Securityholders, or holders of Capital Securities, as the case may be, or (d) by
any other method the Trustee deems satisfactory.

 

If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, the Company may, at its option, as evidenced by an Officers’
Certificate, fix in advance a record date

 

42

--------------------------------------------------------------------------------


 

for such Debt Securities for the determination of Securityholders entitled to
give such request, demand, authorization, direction, notice, consent, waiver or
other action or revocation of the same, but the Company shall have no obligation
to do so. If such a record date is fixed, such request, demand, authorization,
direction, notice, consent, waiver or other action or revocation of the same may
be given before or after the record date, but only the Securityholders of record
at the close of business on the record date shall be deemed to be
Securityholders for the purposes of determining whether holders of the requisite
proportion of outstanding Debt Securities have authorized or agreed or consented
to such request, demand, authorization, direction, notice, consent, waiver or
other action or revocation of the same, and for that purpose the outstanding
Debt Securities shall be computed as of the record date; provided, however, that
no such authorization, agreement or consent by such Securityholders on the
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than six months after the record
date.

 

SECTION 7.02. Proof of Execution by Securityholders.

 

Subject to the provisions of Sections 6.01, 6.02 and 8.05, proof of the
execution of any instrument by a Securityholder or such Securityholder’s agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee. The ownership of Debt Securities shall be proved
by the Debt Security Register or by a certificate of the Debt Security
Registrar. The Trustee may require such additional proof of any matter referred
to in this Section as it shall deem necessary.

 

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.06.

 

SECTION 7.03. Who Are Deemed Absolute Owners.

 

Prior to due presentment for registration of transfer of any Debt Security, the
Company, the Trustee, any Authenticating Agent, any Paying Agent, any transfer
agent and any Debt Security Registrar may deem the Person in whose name such
Debt Security shall be registered upon the Debt Security Register to be, and may
treat such Person as, the absolute owner of such Debt Security (whether or not
such Debt Security shall be overdue) for the purpose of receiving payment of or
on account of the principal of, premium, if any, and interest on such Debt
Security and for all other purposes; and neither the Company nor the Trustee nor
any Authenticating Agent nor any Paying Agent nor any transfer agent nor any
Debt Security Registrar shall be affected by any notice to the contrary. All
such payments so made to any Securityholder for the time being or upon such
Securityholder’s order shall be valid, and, to the extent of the sum or sums so
paid, effectual to satisfy and discharge the liability for moneys payable upon
any such Debt Security.

 

SECTION 7.04. Debt Securities Owned by Company Deemed Not Outstanding.

 

In determining whether the holders of the requisite aggregate principal amount
of Debt Securities have concurred in any direction, consent or waiver under this
Indenture, Debt Securities which are owned by the Company or any other obligor
on the Debt Securities or by

 

43

--------------------------------------------------------------------------------


 

any Person directly or indirectly controlling or controlled by or under direct
or indirect common control with the Company (other than the Trust) or any other
obligor on the Debt Securities shall be disregarded and deemed not to be
outstanding for the purpose of any such determination; provided, that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, consent or waiver, only Debt Securities which a Responsible
Officer of the Trustee actually knows are so owned shall be so disregarded. Debt
Securities so owned which have been pledged in good faith may be regarded as
outstanding for the purposes of this Section 7.04 if the pledgee shall establish
to the satisfaction of the Trustee the pledgee’s right to vote such Debt
Securities and that the pledgee is not the Company or any such other obligor or
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Company or any such other obligor. In the case
of a dispute as to such right, any decision by the Trustee taken upon the advice
of counsel shall be full protection to the Trustee.

 

SECTION 7.05. Revocation of Consents; Future Securityholders Bound.

 

At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 7.01, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Debt Securities specified in this Indenture in
connection with such action, any Securityholder (in cases where no record date
has been set pursuant to Section 7.01) or any holder as of an applicable record
date (in cases where a record date has been set pursuant to Section 7.01) of a
Debt Security (or any Debt Security issued in whole or in part in exchange or
substitution therefor) the serial number of which is shown by the evidence to be
included in the Debt Securities the holders of which have consented to such
action may, by filing written notice with the Trustee at the Principal Office of
the Trustee and upon proof of holding as provided in Section 7.02, revoke such
action so far as concerns such Debt Security (or so far as concerns the
principal amount represented by any exchanged or substituted Debt Security).
Except as aforesaid any such action taken by the holder of any Debt Security
shall be conclusive and binding upon such Securityholder and upon all future
holders and owners of such Debt Security, and of any Debt Security issued in
exchange or substitution therefor or on registration of transfer thereof,
irrespective of whether or not any notation in regard thereto is made upon such
Debt Security or any Debt Security issued in exchange or substitution therefor.

 

ARTICLE VIII

SECURITYHOLDERS’ MEETINGS

 

SECTION 8.01. Purposes of Meetings.

 

A meeting of Securityholders may be called at any time and from time to time
pursuant to the provisions of this Article VIII for any of the following
purposes:

 

(a)           to give any notice to the Company or to the Trustee, or to give
any directions to the Trustee, or to consent to the waiving of any default
hereunder and its consequences, or to take any other action authorized to be
taken by Securityholders pursuant to any of the provisions of Article V;

 

44

--------------------------------------------------------------------------------


 

(b)           to remove the Trustee and nominate a successor trustee pursuant to
the provisions of Article VI;

 

(c)           to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 9.02; or

 

(d)           to take any other action authorized to be taken by or on behalf of
the holders of any specified aggregate principal amount of such Debt Securities
under any other provision of this Indenture or under applicable law.

 

SECTION 8.02. Call of Meetings by Trustee.

 

The Trustee may at any time call a meeting of Securityholders to take any action
specified in Section 8.01, to be held at such time and at such place in New York
or Wilmington, Delaware, as the Trustee shall determine. Notice of every meeting
of the Securityholders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting, shall be
mailed to Securityholder affected at their addresses as they shall appear on the
Debt Securities Register. Such notice shall be mailed not less than 20 nor more
than 180 days prior to the date fixed for the meeting.

 

SECTION 8.03. Call of Meetings by Company or Securityholders.

 

In case at any time the Company pursuant to a Board Resolution, or the holders
of at least 10% in aggregate principal amount of the Debt Securities, as the
case may be, then outstanding, shall have requested the Trustee to call a
meeting of Securityholders, by written request setting forth in reasonable
detail the action proposed to be taken at the meeting, and the Trustee shall not
have mailed the notice of such meeting within 20 days after receipt of such
request, then the Company or such Securityholders may determine the time and the
place in for such meeting and may call such meeting to take any action
authorized in Section 8.01, by mailing notice thereof as provided in Section
8.02.

 

SECTION 8.04. Qualifications for Voting.

 

To be entitled to vote at any meeting of Securityholders a Person shall be (a) a
holder of one or more Debt Securities with respect to which the meeting is being
held or (b) a Person appointed by an instrument in writing as proxy by a holder
of one or more such Debt Securities. The only Persons who shall be entitled to
be present or to speak at any meeting of Securityholders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

 

SECTION 8.05. Regulations.

 

Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in regard to proof of the holding of Debt Securities and of the
appointment of proxies, and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies,

 

45

--------------------------------------------------------------------------------


 

certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall deem appropriate.

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.03, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote at the meeting.

 

Subject to the provisions of Section 7.04, at any meeting each Securityholder
with respect to which such meeting is being held or proxy therefor shall be
entitled to one vote for each $1,000 principal amount of Debt Securities held or
represented by such Securityholder; provided, however, that no vote shall be
cast or counted at any meeting in respect of any Debt Security challenged as not
outstanding and ruled by the chairman of the meeting to be not outstanding. The
chairman of the meeting shall have no right to vote other than by virtue of Debt
Securities held by such chairman or instruments in writing as aforesaid duly
designating such chairman as the Person to vote on behalf of other
Securityholders. Any meeting of Securityholders duly called pursuant to the
provisions of Section 8.02 or 8.03 may be adjourned from time to time by a
majority of those present, whether or not constituting a quorum, and the meeting
may be held as so adjourned without further notice.

 

SECTION 8.06. Voting.

 

The vote upon any resolution submitted to any meeting of Securityholders with
respect to which such meeting is being held shall be by written ballots on which
shall be subscribed the signatures of such Securityholders or of their
representatives by proxy and the serial number or numbers of the Debt Securities
held or represented by them. The permanent chairman of the meeting shall appoint
two inspectors of votes who shall count all votes cast at the meeting for or
against any resolution and who shall make and file with the secretary of the
meeting their verified written reports in triplicate of all votes cast at the
meeting. A record in duplicate of the proceedings of each meeting of
Securityholders shall be prepared by the secretary of the meeting and there
shall be attached to said record the original reports of the inspectors of votes
on any vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was mailed as provided in Section 8.02. The record
shall show the serial numbers of the Debt Securities voting in favor of or
against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting. Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

 

SECTION 8.07. Quorum; Actions.

 

The Persons entitled to vote a majority in outstanding principal amount of the
Debt Securities shall constitute a quorum for a meeting of Securityholders;
provided, however, that if any action is to be taken at such meeting with
respect to a consent, waiver, request, demand, notice, authorization, direction
or other action which may be given by the holders of not

 

46

--------------------------------------------------------------------------------


 

less than a specified percentage in outstanding principal amount of the Debt
Securities, the Persons holding or representing such specified percentage in
outstanding principal amount of the Debt Securities will constitute a quorum. In
the absence of a quorum within 30 minutes of the time appointed for any such
meeting, the meeting shall, if convened at the request of Securityholders, be
dissolved. In any other case the meeting may be adjourned for a period of not
less than 10 days as determined by the permanent chairman of the meeting prior
to the adjournment of such meeting. In the absence of a quorum at any such
adjourned meeting, such adjourned meeting may be further adjourned for a period
of not less than 10 days as determined by the permanent chairman of the meeting
prior to the adjournment of such adjourned meeting. Notice of the reconvening of
any adjourned meeting shall be given as provided in Section 8.02, except that
such notice need be given only once not less than five days prior to the date on
which the meeting is scheduled to be reconvened. Notice of the reconvening of an
adjourned meeting shall state expressly the percentage, as provided above, of
the outstanding principal amount of the Debt Securities which shall constitute a
quorum.

 

Except as limited by the proviso in the first paragraph of Section 9.02, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
holders of not less than a majority in outstanding principal amount of the Debt
Securities; provided, however, that, except as limited by the proviso in the
first paragraph of Section 9.02, any resolution with respect to any consent,
waiver, request, demand, notice, authorization, direction or other action that
this Indenture expressly provides may be given by the holders of not less than a
specified percentage in outstanding principal amount of the Debt Securities may
be adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid only by the affirmative vote of the holders of
not less than such specified percentage in outstanding principal amount of the
Debt Securities.

 

Any resolution passed or decision taken at any meeting of Securityholders duly
held in accordance with this Section shall be binding on all the
Securityholders, whether or not present or represented at the meeting.

 

SECTION 8.08. Written Consent Without a Meeting.

 

Whenever under this Indenture, Securityholders are required or permitted to take
any action by vote, such action may be taken without a meeting on written
consent, setting forth the action so taken, signed by the Securityholders of all
outstanding Debt Securities entitled to vote thereon. No consent shall be
effective to take the action referred to therein unless, within sixty days of
the earliest dated consent delivered in the manner required by this paragraph to
the Trustee, written consents signed by a sufficient number of Securityholders
to take action are delivered to the Trustee at its Principal Office. Delivery
made to the Trustee at its Principal Office, shall be by hand or by certificated
or registered mail, return receipt requested. Written consent thus given by the
Securityholders of such number of Debt Securities as is required hereunder,
shall have the same effect as a valid vote of Securityholders of such number of
Debt Securities.

 

47

--------------------------------------------------------------------------------


 

ARTICLE IX

SUPPLEMENTAL INDENTURES

 

SECTION 9.01. Supplemental Indentures without Consent of Securityholders.

 

The Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto, without the consent of the Securityholders, for one or more of the
following purposes:

 

(a)           to evidence the succession of another Person to the Company, or
successive successions, and the assumption by the successor Person of the
covenants, agreements and obligations of the Company, pursuant to Article XI
hereof;

 

(b)           to add to the covenants of the Company such further covenants,
restrictions or conditions for the protection of the Securityholders as the
Board of Directors shall consider to be for the protection of the
Securityholders, and to make the occurrence, or the occurrence and continuance,
of a Default in any of such additional covenants, restrictions or conditions a
Default or an Event of Default permitting the enforcement of all or any of the
several remedies provided in this Indenture as herein set forth; provided,
however, that in respect of any such additional covenant, restriction or
condition such supplemental indenture may provide for a particular period of
grace after default (which period may be shorter or longer than that allowed in
the case of other defaults) or may provide for an immediate enforcement upon
such default or may limit the remedies available to the Trustee upon such
default;

 

(c)           to cure any ambiguity or to correct or supplement any provision
contained herein or in any supplemental indenture which may be defective or
inconsistent with any other provision contained herein or in any supplemental
indenture, or to make or amend such other provisions in regard to matters or
questions arising under this Indenture; provided, that any such action shall not
adversely affect the interests of the Securityholders;

 

(d)           to add to, delete from, or revise the terms of Debt Securities,
including, without limitation, any terms relating to the issuance, exchange,
registration or transfer of Debt Securities, including to provide for transfer
procedures and restrictions substantially similar to those applicable to the
Capital Securities, as required by Section 2.05 (for purposes of assuring that
no registration of Debt Securities is required under the Securities Act of 1933,
as amended); provided, that any such action shall not adversely affect the
interests of the holders of the Debt Securities then outstanding (it being
understood, for purposes of this proviso, that transfer restrictions on Debt
Securities substantially similar to those applicable to Capital Securities shall
not be deemed to adversely affect the Securityholders);

 

(e)           to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Debt Securities and to add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 6.10;

 

(f)            to make any change (other than as elsewhere provided in this
paragraph) that does not adversely affect the rights of any Securityholder in
any material respect; or

 

48

--------------------------------------------------------------------------------


 

(g)           to provide for the issuance of and establish the form and terms
and conditions of the Debt Securities, to establish the form of any
certifications required to be furnished pursuant to the terms of this Indenture
or the Debt Securities, or to add to the rights of the Securityholders.

 

The Trustee is hereby authorized to join with the Company in the execution of
any such supplemental indenture, to make any further appropriate agreements and
stipulations which may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.

 

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the
Securityholders at the time outstanding, notwithstanding any of the provisions
of Section 9.02.

 

SECTION 9.02. Supplemental Indentures with Consent of Securityholders.

 

With the consent (evidenced as provided in Section 7.01) of the holders of not
less than a majority in aggregate principal amount of the Debt Securities at the
time outstanding affected by such supplemental indenture (voting as a class),
the Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto (which shall conform to the provisions of the Trust Indenture Act, then
in effect, applicable to indentures qualified thereunder) for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of any supplemental indenture or of modifying in
any manner the rights of the Securityholders; provided, however, that no such
supplemental indenture shall without such consent of the holders of each Debt
Security then outstanding and affected thereby (i) extend the Maturity Date of
any Debt Security, or reduce the principal amount thereof or any premium
thereon, or reduce the rate (or manner of calculation of the rate) or extend the
time of payment of interest thereon, or reduce (other than as a result of the
maturity or earlier redemption of any such Debt Security in accordance with the
terms of this Indenture and such Debt Security) or increase the aggregate
principal amount of Debt Securities then outstanding, or change any of the
redemption provisions, or make the principal thereof or any interest or premium
thereon payable in any coin or currency other than United States Dollars, or
impair or affect the right of any Securityholder to institute suit for payment
thereof or impair the right of repayment, if any, at the option of the
Securityholder, or (ii) reduce the aforesaid percentage of Debt Securities the
holders of which are required to consent to any such supplemental indenture; and
provided, further, that if the Debt Securities are held by the Trust or a
trustee of such trust, such supplemental indenture shall not be effective until
the holders of a majority in Liquidation Amount of the outstanding Capital
Securities shall have consented to such supplemental indenture; provided,
further, that if the consent of the Securityholder of each outstanding Debt
Security is required, such supplemental indenture shall not be effective until
each holder of the outstanding Capital Securities shall have consented to such
supplemental indenture.

 

Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the

 

49

--------------------------------------------------------------------------------


 

Trustee of evidence of the consent of Securityholders (and holders of Capital
Securities, if required) as aforesaid, the Trustee shall join with the Company
in the execution of such supplemental indenture unless such supplemental
indenture affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such supplemental indenture.

 

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Debt Security
Register. Any failure of the Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

It shall not be necessary for the consent of the Securityholders under this
Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

 

SECTION 9.03. Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture pursuant to the provisions of
this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Company and the Securityholders shall thereafter be determined, exercised
and enforced hereunder subject in all respects to such modifications and
amendments and all the terms and conditions of any such supplemental indenture
shall be and be deemed to be part of the terms and conditions of this Indenture
for any and all purposes.

 

SECTION 9.04. Notation on Debt Securities.

 

Debt Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to the provisions of this Article IX may bear a
notation as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Debt Securities so modified as to
conform, in the opinion of the Board of Directors of the Company, to any
modification of this Indenture contained in any such supplemental indenture may
be prepared and executed by the Company, authenticated by the Trustee or the
Authenticating Agent and delivered in exchange for the Debt Securities then
outstanding.

 

SECTION 9.05. Evidence of Compliance of Supplemental Indenture to be furnished
to Trustee.

 

The Trustee, subject to the provisions of Sections 6.01 and 6.02, shall, in
addition to the documents required by Section 14.06, receive an Officers’
Certificate and an Opinion of Counsel as conclusive evidence that any
supplemental indenture executed pursuant hereto complies with the requirements
of this Article IX. The Trustee shall receive an Opinion of Counsel as
conclusive evidence that any supplemental indenture executed pursuant to this
Article IX

 

50

--------------------------------------------------------------------------------


 

is authorized or permitted by, and conforms to, the terms of this Article IX and
that it is proper for the Trustee under the provisions of this Article IX to
join in the execution thereof.

 

ARTICLE X

REDEMPTION OF SECURITIES

 

SECTION 10.01. Optional Redemption.

 

At any time the Company shall have the right, subject to the receipt by the
Company of prior approval from any regulatory authority with jurisdiction over
the Company if such approval is then required under applicable capital
guidelines or policies of such regulatory authority, to redeem the Debt
Securities, in whole or (provided that all accrued and unpaid interest has been
paid on all Debt Securities for all Interest Payment Periods terminating on or
prior to such date) from time to time in part, on any March 15, June 15,
September 15 or December 15 on or after December 15, 2011 (the “Redemption
Date”), at the Redemption Price.

 

SECTION 10.02. Special Event Redemption.

 

If a Special Event shall occur and be continuing, the Company shall have the
right, subject to the receipt by the Company of prior approval from any
regulatory authority with jurisdiction over the Company if such approval is then
required under applicable capital guidelines or policies of such regulatory
authority, to redeem the Debt Securities, in whole or in part, at any time
within 90 days following the occurrence of such Special Event (the “Special
Redemption Date”), at the Special Redemption Price.

 

SECTION 10.03. Notice of Redemption; Selection of Debt Securities.

 

In case the Company shall desire to exercise the right to redeem all, or, as the
case may be, any part of the Debt Securities, it shall fix a date for redemption
and shall mail, or cause the Trustee to mail (at the expense of the Company) a
notice of such redemption at least 30 and not more than 60 days prior to the
date fixed for redemption to the Securityholders so to be redeemed as a whole or
in part at their last addresses as the same appear on the Debt Security
Register. Such mailing shall be by first class mail. The notice if mailed in the
manner herein provided shall be conclusively presumed to have been duly given,
whether or not the Securityholder receives such notice. In any case, failure to
give such notice by mail or any defect in the notice to the holder of any Debt
Security designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any other Debt Security.

 

Each such notice of redemption shall specify the CUSIP number, if any, of the
Debt Securities to be redeemed, the date fixed for redemption, the redemption
price (or manner of calculation of the price) at which Debt Securities are to be
redeemed, the place or places of payment, that payment will be made upon
presentation and surrender of such Debt Securities, that interest accrued to the
date fixed for redemption will be paid as specified in said notice, and that on
and after said date interest thereon or on the portions thereof to be redeemed
will cease to accrue. If less than all the Debt Securities are to be redeemed
the notice of redemption shall specify the numbers of the Debt Securities to be
redeemed. In case the Debt Securities are to be redeemed in part only, the
notice of redemption shall state the portion of the principal amount

 

51

--------------------------------------------------------------------------------


 

thereof to be redeemed and shall state that on and after the date fixed for
redemption, upon surrender of such Debt Security, a new Debt Security or Debt
Securities in principal amount equal to the unredeemed portion thereof will be
issued.

 

Prior to 10:00 a.m. New York City time on the Redemption Date or the Special
Redemption Date specified in the notice of redemption given as provided in this
Section, the Company will deposit with the Trustee or with one or more Paying
Agents an amount of money sufficient to redeem on the redemption date all the
Debt Securities so called for redemption at the appropriate redemption price,
together with unpaid interest accrued to such date.

 

The Company will give the Trustee notice not less than 45 nor more than 60 days
prior to the Redemption Date as to the Redemption Price at which the Debt
Securities are to be redeemed and the aggregate principal amount of Debt
Securities to be redeemed and the Trustee shall select, in such manner as in its
sole discretion it shall deem appropriate and fair, the Debt Securities or
portions thereof (in integral multiples of $1,000) to be redeemed.

 

SECTION 10.04. Payment of Debt Securities Called for Redemption.

 

If notice of redemption has been given as provided in Section 10.03, the Debt
Securities or portions of Debt Securities with respect to which such notice has
been given shall become due and payable on the Redemption Date or the Special
Redemption Date (as the case may be) and at the place or places stated in such
notice at the applicable redemption price, together with interest accrued to the
date fixed for redemption, and on and after said Redemption Date or the Special
Redemption Date (unless the Company shall default in the payment of such Debt
Securities at the redemption price, together with unpaid interest accrued
thereon to said date) interest on the Debt Securities or portions of Debt
Securities so called for redemption shall cease to accrue. On presentation and
surrender of such Debt Securities at a place of payment specified in said
notice, such Debt Securities or the specified portions thereof shall be paid and
redeemed by the Company at the applicable redemption price, together with unpaid
interest accrued thereon to the Redemption Date or the Special Redemption Date
(as the case may be).

 

Upon presentation of any Debt Security redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Company, a new Debt Security or Debt
Securities of authorized denominations in principal amount equal to the
unredeemed portion of the Debt Security so presented.

 

ARTICLE XI

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

SECTION 11.01. Company May Consolidate, etc., on Certain Terms.

 

Nothing contained in this Indenture or in the Debt Securities shall prevent any
consolidation or merger of the Company with or into any other corporation or
corporations (whether or not affiliated with the Company) or successive
consolidations or mergers in which the Company or its successor or successors
shall be a party or parties, or shall prevent any sale, conveyance, transfer or
other disposition of all or substantially all of the property or capital stock

 

52

--------------------------------------------------------------------------------


 

of the Company or its successor or successors, to any other corporation (whether
or not affiliated with the Company, or its successor or successors) authorized
to acquire and operate the same; provided, however, that the Company hereby
covenants and agrees that, (i) upon any such consolidation, merger (where the
Company is not the surviving corporation), sale, conveyance, transfer or other
disposition, the successor entity shall be a corporation organized and existing
under the laws of the United States or any state thereof or the District of
Columbia (unless such corporation has (1) agreed to make all payments due in
respect of the Debt Securities or, if outstanding, the Capital Securities and
Capital Securities Guarantee without withholding or deduction for, or on account
of, any taxes, duties, assessments or other governmental charges under the laws
or regulations of the jurisdiction of organization or residence (for tax
purposes) of such corporation or any political subdivision or taxing authority
thereof or therein unless required by applicable law, in which case such
corporation shall have agreed to pay such additional amounts as shall be
required so that the net amounts received and retained by the Securityholders or
holders of Capital Securities, as the case may be, after payment of all taxes
(including withholding taxes), duties, assessments or other governmental
charges, will be equal to the amounts that such Securityholders or holders of
Capital Securities would have received and retained had no such taxes (including
withholding taxes), duties, assessments or other governmental charges been
imposed, (2) irrevocably and unconditionally consented and submitted to the
jurisdiction of any United States federal court or New York state court, in each
case located in The City of New York, Borough of Manhattan, in respect of any
action, suit or proceeding against it arising out of or in connection with this
Indenture, the Debt Securities, the Capital Securities Guarantee or the
Declaration and irrevocably and unconditionally waived, to the fullest extent
permitted by law, any objection to the laying of venue in any such court or that
any such action, suit or proceeding has been brought in an inconvenient forum
and (3) irrevocably appointed an agent in The City of New York for service of
process in any action, suit or proceeding referred to in clause (2) above) and
such corporation expressly assumes all of the obligations of the Company under
the Debt Securities, this Indenture, the Capital Securities Guarantee and the
Declaration and (ii) after giving effect to any such consolidation, merger,
sale, conveyance, transfer or other disposition, no Default or Event of Default
shall have occurred and be continuing.

 

SECTION 11.02. Successor Entity to be Substituted.

 

In case of any such consolidation, merger, sale, conveyance, transfer or other
disposition contemplated in Section 11.01 and upon the assumption by the
successor entity, by supplemental indenture, executed and delivered to the
Trustee and reasonably satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and premium, if any, and interest on all of
the Debt Securities and the due and punctual performance and observance of all
of the covenants and conditions of this Indenture to be performed or observed by
the Company, such successor entity shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the Company, and
thereupon the predecessor entity shall be relieved of any further liability or
obligation hereunder or upon the Debt Securities. Such successor entity
thereupon may cause to be signed, and may issue either in its own name or in the
name of the Company, any or all of the Debt Securities issuable hereunder which
theretofore shall not have been signed by the Company and delivered to the
Trustee or the Authenticating Agent; and, upon the order of such successor
entity instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee or the Authenticating

 

53

--------------------------------------------------------------------------------


 

Agent shall authenticate and deliver any Debt Securities which previously shall
have been signed and delivered by the officers of the Company, to the Trustee or
the Authenticating Agent for authentication, and any Debt Securities which such
successor entity thereafter shall cause to be signed and delivered to the
Trustee or the Authenticating Agent for that purpose. All the Debt Securities so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Debt Securities theretofore or thereafter issued in accordance
with the terms of this Indenture as though all of such Debt Securities had been
issued at the date of the execution hereof.

 

SECTION 11.03. Opinion of Counsel to be Given to Trustee.

 

The Trustee, subject to the provisions of Sections 6.01 and 6.02, shall receive,
in addition to the Opinion of Counsel required by Section 9.05, an Opinion of
Counsel as conclusive evidence that any consolidation, merger, sale, conveyance,
transfer or other disposition, and any assumption, permitted or required by the
terms of this Article XI complies with the provisions of this Article XI.

 

ARTICLE XII

SATISFACTION AND DISCHARGE OF INDENTURE

 

SECTION 12.01. Discharge of Indenture.

 

When (a) the Company shall deliver to the Trustee for cancellation all Debt
Securities theretofore authenticated (other than any Debt Securities which shall
have been destroyed, lost or stolen and which shall have been replaced or paid
as provided in Section 2.06) and not theretofore canceled, or (b) all the Debt
Securities not theretofore canceled or delivered to the Trustee for cancellation
shall have become due and payable, or are by their terms to become due and
payable within one year or are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption,
and the Company shall deposit with the Trustee, in trust, funds, which shall be
immediately due and payable, sufficient to pay at maturity or upon redemption
all of the Debt Securities (other than any Debt Securities which shall have been
destroyed, lost or stolen and which shall have been replaced or paid as provided
in Section 2.06) not theretofore canceled or delivered to the Trustee for
cancellation, including principal and premium, if any, and interest due or to
become due to such date of maturity or redemption date, as the case may be, but
excluding, however, the amount of any moneys for the payment of principal of,
and premium, if any, or interest on the Debt Securities (1) theretofore repaid
to the Company in accordance with the provisions of Section 12.04, or (2) paid
to any state or to the District of Columbia pursuant to its unclaimed property
or similar laws, and if in the case of either clause (a) or clause (b) the
Company shall also pay or cause to be paid all other sums payable hereunder by
the Company, then this Indenture shall cease to be of further effect except for
the provisions of Sections 2.05, 2.06, 3.01, 3.02, 3.04, 6.06, 6.09 and 12.04
hereof, which shall survive until such Debt Securities shall mature or are
redeemed, as the case may be, and are paid in full. Thereafter, Sections 6.06,
6.09 and 12.04 shall survive, and the Trustee, on demand of the Company
accompanied by an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with, and at

 

54

--------------------------------------------------------------------------------


 

the cost and expense of the Company, shall execute proper instruments
acknowledging satisfaction of and discharging this Indenture, the Company,
however, hereby agreeing to reimburse the Trustee for any costs or expenses
thereafter reasonably and properly incurred by the Trustee in connection with
this Indenture or the Debt Securities.

 

SECTION 12.02. Deposited Moneys to be Held in Trust by Trustee.

 

Subject to the provisions of Section 12.04, all moneys deposited with the
Trustee pursuant to Section 12.01 shall be held in trust and applied by it to
the payment, either directly or through any Paying Agent (including the Company
if acting as its own Paying Agent), to the holders of the particular Debt
Securities for the payment of which such moneys have been deposited with the
Trustee, of all sums due and to become due thereon for principal, and premium,
if any, and interest.

 

SECTION 12.03. Paying Agent to Repay Moneys Held.

 

Upon the satisfaction and discharge of this Indenture, all moneys then held by
any Paying Agent of the Debt Securities (other than the Trustee) shall, upon
demand of the Company, be repaid to the Company or paid to the Trustee, and
thereupon such Paying Agent shall be released from all further liability with
respect to such moneys.

 

SECTION 12.04. Return of Unclaimed Moneys.

 

Any moneys deposited with or paid to the Trustee or any Paying Agent for payment
of the principal of, and premium, if any, or interest on Debt Securities and not
applied but remaining unclaimed by the Securityholders for two years after the
date upon which the principal of, and premium, if any, or interest on such Debt
Securities, as the case may be, shall have become due and payable, shall be
repaid to the Company by the Trustee or such Paying Agent on written demand; and
the holder of any of the Debt Securities shall thereafter look only to the
Company for any payment which such Securityholder may be entitled to collect and
all liability of the Trustee or such Paying Agent with respect to such moneys
shall thereupon cease.

 

ARTICLE XIII

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

SECTION 13.01. Indenture and Debt Securities Solely Corporate Obligations.

 

No recourse for the payment of the principal of or premium, if any, or interest
on any Debt Security, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in this Indenture or in any supplemental indenture, or in any such
Debt Security, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, officer, director,
employee or agent, as such, past, present or future, of the Company or of any
predecessor or successor corporation of the Company, either directly or through
the Company or any successor corporation of the Company, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly

 

55

--------------------------------------------------------------------------------


 

understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Debt Securities.

 

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

SECTION 14.01. Successors.

 

All the covenants, stipulations, promises and agreements of the Company
contained in this Indenture shall bind its successors and assigns whether so
expressed or not.

 

SECTION 14.02. Official Acts by Successor Entity.

 

Any act or proceeding by any provision of this Indenture authorized or required
to be done or performed by any board, committee or officer of the Company shall
and may be done and performed with like force and effect by the like board,
committee, officer or other authorized Person of any entity that shall at the
time be the lawful successor of the Company.

 

SECTION 14.03. Surrender of Company Powers.

 

The Company by instrument in writing executed by authority of 2/3 (two-thirds)
of its Board of Directors and delivered to the Trustee may surrender any of the
powers reserved to the Company hereunder and thereupon such power so surrendered
shall terminate both as to the Company and as to any permitted successor.

 

SECTION 14.04. Addresses for Notices, etc.

 

Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the Securityholders on the
Company may be given or served in writing by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Company with the Trustee for such purpose) to
the Company at:

 

MainSource Financial Group, Inc.

201 N. Broadway

Greensburg, Indiana 47240

Attention:  Jamie Anderson

 

Any notice, direction, request or demand by any Securityholder or the Company to
or upon the Trustee shall be deemed to have been sufficiently given or made, for
all purposes, if given or made in writing at the office of Wells Fargo Bank,
National Association at:

 

919 Market Street

Suite 700

Wilmington, DE 19801

Attention: Corporate Trust Division

 

56

--------------------------------------------------------------------------------


 

SECTION 14.05. Governing Law.

 

This Indenture and each Debt Security shall be deemed to be a contract made
under the law of the State of New York, and for all purposes shall be governed
by and construed in accordance with the law of said State, without regard to
conflict of laws principles of said State other than Section 5 1401 of the New
York General Obligations Law.

 

SECTION 14.06. Evidence of Compliance with Conditions Precedent.

 

Upon any application or demand by the Company to the Trustee to take any action
under any of the provisions of this Indenture, the Company shall furnish to the
Trustee an Officers’ Certificate stating that in the opinion of the signers all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent have been complied
with (except that no such Opinion of Counsel is required to be furnished to the
Trustee in connection with the authentication and issuance of Debt Securities
issued on the date of this Indenture).

 

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture (except certificates delivered pursuant to Section 3.05) shall
include (a) a statement that the person making such certificate or opinion has
read such covenant or condition; (b) a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based; (c) a statement that, in the
opinion of such person, he or she has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not such covenant or condition has been complied with; and (d) a statement as
to whether or not, in the opinion of such person, such condition or covenant has
been complied with.

 

SECTION 14.07. Non-Business Days.

 

Notwithstanding anything to the contrary contained herein, if any Interest
Payment Date, other than on the Maturity Date, any Redemption Date or the
Special Redemption Date, falls on a day that is not a Business Day, then any
interest payable will be paid on, and such Interest Payment Date will be moved
to, the next succeeding Business Day, and additional interest will accrue for
each day that such payment is delayed as a result thereof. If the Maturity Date,
any Redemption Date or the Special Redemption Date falls on a day that is not a
Business Day, then the principal, premium, if any, and/or interest payable on
such date will be paid on the next succeeding Business Day, and no additional
interest will accrue in respect of such payment made on such next succeeding
Business Day (except that, if such Business Day falls in the next calendar year,
such payment will be made on the immediately preceding Business Day).

 

SECTION 14.08. Table of Contents, Headings, etc.

 

The table of contents and the titles and headings of the articles and sections
of this Indenture have been inserted for convenience of reference only, are not
to be considered a part hereof, and shall in no way modify or restrict any of
the terms or provisions hereof.

 

57

--------------------------------------------------------------------------------


 

SECTION 14.09. Execution in Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

 

SECTION 14.10. Severability.

 

In case any one or more of the provisions contained in this Indenture or in the
Debt Securities shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Indenture or of such Debt
Securities, but this Indenture and such Debt Securities shall be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein or therein.

 

SECTION 14.11. Assignment.

 

Subject to Article XI, the Company will have the right at all times to assign
any of its rights or obligations under this Indenture to a direct or indirect
wholly owned Subsidiary of the Company; provided, however, that, in the event of
any such assignment, the Company will remain liable for all such obligations.
Subject to the foregoing, this Indenture is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns. This
Indenture may not otherwise be assigned by the parties thereto.

 

SECTION 14.12. Acknowledgment of Rights.

 

The Company acknowledges that, with respect to any Debt Securities held by the
Trust or the Institutional Trustee of the Trust, if the Institutional Trustee of
the Trust fails to enforce its rights under this Indenture as the Securityholder
held as the assets of the Trust after the holders of a majority in Liquidation
Amount of the Capital Securities of the Trust have so directed in writing such
Institutional Trustee, a holder of record of such Capital Securities may to the
fullest extent permitted by law institute legal proceedings directly against the
Company to enforce such Institutional Trustee’s rights under this Indenture
without first instituting any legal proceedings against such Institutional
Trustee or any other Person. Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing and such event is attributable to the
failure of the Company to pay interest (or premium, if any) or principal on the
Debt Securities on the date such interest (or premium, if any) or principal is
otherwise due and payable (or in the case of redemption, on the redemption
date), the Company acknowledges that a holder of record of Capital Securities of
the Trust may directly institute a proceeding against the Company for
enforcement of payment to such holder directly of the principal of (or premium,
if any) or interest on the Debt Securities having an aggregate principal amount
equal to the aggregate Liquidation Amount of the Capital Securities of such
holder on or after the respective due date specified in the Debt Securities.

 

58

--------------------------------------------------------------------------------


 

ARTICLE XV

SUBORDINATION OF DEBT SECURITIES

 

SECTION 15.01. Agreement to Subordinate.

 

The Company covenants and agrees, and each holder of Debt Securities issued
hereunder and under any supplemental indenture (the “Additional Provisions”) by
such Securityholder’s acceptance thereof likewise covenants and agrees, that all
Debt Securities shall be issued subject to the provisions of this Article XV;
and each Securityholder, whether upon original issue or upon transfer or
assignment thereof, accepts and agrees to be bound by such provisions.

 

The payment by the Company of the payments due on all Debt Securities issued
hereunder and under any Additional Provisions shall, to the extent and in the
manner hereinafter set forth, be subordinated and junior in right of payment to
the prior payment in full of all Senior Indebtedness of the Company, whether
outstanding at the date of this Indenture or thereafter incurred.

 

No provision of this Article XV shall prevent the occurrence of any Default or
Event of Default hereunder.

 

SECTION 15.02. Default on Senior Indebtedness.

 

In the event and during the continuation of any default by the Company in the
payment of principal, premium, interest or any other payment due on any Senior
Indebtedness of the Company following any applicable grace period, or in the
event that the maturity of any Senior Indebtedness of the Company has been
accelerated because of a default, and such acceleration has not been rescinded
or canceled and such Senior Indebtedness has not been paid in full, then, in
either case, no payment shall be made by the Company with respect to the
payments due on the Debt Securities.

 

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.02, such payment shall, subject to Section 15.06, be held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness or their respective representatives, or to the trustee or
trustees under any indenture pursuant to which any of such Senior Indebtedness
may have been issued, as their respective interests may appear, but only to the
extent that the holders of the Senior Indebtedness (or their representative or
representatives or a trustee) notify the Trustee in writing within 90 days of
such payment of the amounts then due and owing on the Senior Indebtedness and
only the amounts specified in such notice to the Trustee shall be paid to the
holders of Senior Indebtedness.

 

SECTION 15.03. Liquidation; Dissolution; Bankruptcy.

 

Upon any payment by the Company or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or

 

59

--------------------------------------------------------------------------------


 

in bankruptcy, insolvency, receivership or other proceedings, all amounts due
upon all Senior Indebtedness of the Company shall first be paid in full, or
payment thereof provided for in money in accordance with its terms, before any
payment is made by the Company on the Debt Securities; and upon any such
dissolution or winding-up or liquidation or reorganization, any payment by the
Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the Securityholders or the
Trustee would be entitled to receive from the Company, except for the provisions
of this Article XV, shall be paid by the Company, or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Securityholders or by the Trustee under this Indenture
if received by them or it, directly to the holders of Senior Indebtedness of the
Company (pro rata to such holders on the basis of the respective amounts of
Senior Indebtedness held by such holders, as calculated by the Company) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay such Senior Indebtedness in full, in money or money’s worth,
after giving effect to any concurrent payment or distribution to or for the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Securityholders.

 

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Indebtedness of the Company is paid in full, or provision is made for
such payment in money in accordance with its terms, such payment or distribution
shall be held in trust for the benefit of and shall be paid over or delivered to
the holders of such Senior Indebtedness or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such Senior Indebtedness may have been issued,
as their respective interests may appear, as calculated by the Company, for
application to the payment of all Senior Indebtedness of the Company remaining
unpaid to the extent necessary to pay such Senior Indebtedness in full in money
in accordance with its terms, after giving effect to any concurrent payment or
distribution to or for the benefit of the holders of such Senior Indebtedness.

 

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Debt Securities to the payment of all Senior Indebtedness of the Company,
that may at the time be outstanding, provided, that (a) such Senior Indebtedness
is assumed by the new corporation, if any, resulting from any such
reorganization or readjustment, and (b) the rights of the holders of such Senior
Indebtedness are not, without the consent of such holders, altered by such
reorganization or readjustment. The consolidation of the Company with, or the
merger of the Company into, another corporation or the liquidation or
dissolution of the Company following the conveyance or transfer or other
disposition of its property as an entirety, or substantially as an entirety, to
another corporation upon the terms and conditions provided for in Article XI of
this Indenture shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section 15.03 if such other corporation
shall, as a part of such consolidation, merger, conveyance or transfer, comply
with the conditions stated in Article XI

 

60

--------------------------------------------------------------------------------


 

of this Indenture. Nothing in Section 15.02 or in this Section 15.03 shall apply
to claims of, or payments to, the Trustee under or pursuant to Section 6.06 of
this Indenture.

 

SECTION 15.04. Subrogation.

 

Subject to the payment in full of all Senior Indebtedness of the Company, the
Securityholders shall be subrogated to the rights of the holders of such Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to such Senior Indebtedness until all
payments due on the Debt Securities shall be paid in full; and, for the purposes
of such subrogation, no payments or distributions to the holders of such Senior
Indebtedness of any cash, property or securities to which the Securityholders or
the Trustee would be entitled except for the provisions of this Article XV, and
no payment over pursuant to the provisions of this Article XV to or for the
benefit of the holders of such Senior Indebtedness by Securityholders or the
Trustee, shall, as between the Company, its creditors other than holders of
Senior Indebtedness of the Company, and the Securityholders be deemed to be a
payment or distribution by the Company to or on account of such Senior
Indebtedness. It is understood that the provisions of this Article XV are and
are intended solely for the purposes of defining the relative rights of the
Securityholders, on the one hand, and the holders of such Senior Indebtedness,
on the other hand.

 

Nothing contained in this Article XV or elsewhere in this Indenture, any
Additional Provisions or in the Debt Securities is intended to or shall impair,
as between the Company, its creditors other than the holders of Senior
Indebtedness of the Company, and the Securityholders, the obligation of the
Company, which is absolute and unconditional, to pay to the Securityholders all
payments on the Debt Securities as and when the same shall become due and
payable in accordance with their terms, or is intended to or shall affect the
relative rights of the Securityholders and creditors of the Company, other than
the holders of Senior Indebtedness of the Company, nor shall anything herein or
therein prevent the Trustee or the holder of any Debt Security from exercising
all remedies otherwise permitted by applicable law upon default under this
Indenture, subject to the rights, if any, under this Article XV of the holders
of such Senior Indebtedness in respect of cash, property or securities of the
Company received upon the exercise of any such remedy.

 

Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Indebtedness
and other indebtedness of the Company, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.

 

61

--------------------------------------------------------------------------------


 

SECTION 15.05. Trustee to Effectuate Subordination.

 

Each Securityholder by such Securityholder’s acceptance thereof authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.

 

SECTION 15.06. Notice by the Company.

 

The Company shall give prompt written notice to a Responsible Officer of the
Trustee at the Principal Office of the Trustee of any fact known to the Company
that would prohibit the making of any payment of moneys to or by the Trustee in
respect of the Debt Securities pursuant to the provisions of this Article XV.
Notwithstanding the provisions of this Article XV or any other provision of this
Indenture or any Additional Provisions, the Trustee shall not be charged with
knowledge of the existence of any facts that would prohibit the making of any
payment of moneys to or by the Trustee in respect of the Debt Securities
pursuant to the provisions of this Article XV, unless and until a Responsible
Officer of the Trustee at the Principal Office of the Trustee shall have
received written notice thereof from the Company or a holder or holders of
Senior Indebtedness or from any trustee therefor; and before the receipt of any
such written notice, the Trustee, subject to the provisions of Article VI of
this Indenture, shall be entitled in all respects to assume that no such facts
exist; provided, however, that if the Trustee shall not have received the notice
provided for in this Section 15.06 at least two Business Days prior to the date
upon which by the terms hereof any money may become payable for any purpose
(including, without limitation, the payment of the principal of (or premium, if
any) or interest on any Debt Security), then, anything herein contained to the
contrary notwithstanding, the Trustee shall have full power and authority to
receive such money and to apply the same to the purposes for which they were
received, and shall not be affected by any notice to the contrary that may be
received by it within two Business Days prior to such date.

 

The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing himself or herself to be a holder of Senior Indebtedness of
the Company (or a trustee or representative on behalf of such holder) to
establish that such notice has been given by a holder of such Senior
Indebtedness or a trustee or representative on behalf of any such holder or
holders. In the event that the Trustee determines in good faith that further
evidence is required with respect to the right of any Person as a holder of such
Senior Indebtedness to participate in any payment or distribution pursuant to
this Article XV, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of such Senior
Indebtedness held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Article XV, and, if such evidence is not
furnished, the Trustee may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.

 

SECTION 15.07. Rights of the Trustee, Holders of Senior Indebtedness.

 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XV in respect of any Senior Indebtedness at any time held
by it, to the same extent as

 

62

--------------------------------------------------------------------------------


 

any other holder of Senior Indebtedness, and nothing in this Indenture or any
Additional Provisions shall deprive the Trustee of any of its rights as such
holder.

 

With respect to the holders of Senior Indebtedness of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture or any Additional Provisions against the Trustee. The
Trustee shall not owe or be deemed to owe any fiduciary duty to the holders of
such Senior Indebtedness and, subject to the provisions of Article VI of this
Indenture, the Trustee shall not be liable to any holder of such Senior
Indebtedness if it shall pay over or deliver to Securityholders, the Company or
any other Person money or assets to which any holder of such Senior Indebtedness
shall be entitled by virtue of this Article XV or otherwise.

 

Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.06.

 

SECTION 15.08. Subordination May Not Be Impaired.

 

No right of any present or future holder of any Senior Indebtedness of the
Company to enforce subordination as herein provided shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of the
Company, or by any act or failure to act, in good faith, by any such holder, or
by any noncompliance by the Company, with the terms, provisions and covenants of
this Indenture, regardless of any knowledge thereof that any such holder may
have or otherwise be charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Company may, at any time and from time to
time, without the consent of or notice to the Trustee or the Securityholders,
without incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the Securityholders to the holders of such Senior Indebtedness, do
any one or more of the following: (a) change the manner, place or terms of
payment or extend the time of payment of, or renew or alter, such Senior
Indebtedness, or otherwise amend or supplement in any manner such Senior
Indebtedness or any instrument evidencing the same or any agreement under which
such Senior Indebtedness is outstanding; (b) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing such
Senior Indebtedness; (c) release any Person liable in any manner for the
collection of such Senior Indebtedness; and (d) exercise or refrain from
exercising any rights against the Company, and any other Person.

 

Wells Fargo Bank, National Association, in its capacity as Trustee, hereby
accepts the trusts in this Indenture declared and provided, upon the terms and
conditions herein above set forth.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

 

MainSource Financial Group, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Wells Fargo Bank, National Association, as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

64

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF JUNIOR SUBORDINATED DEBT SECURITY
DUE 2036

 

[FORM OF FACE OF SECURITY]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY
(A) TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO A “NON U.S. PERSON” IN
AN “OFFSHORE TRANSACTION” PURSUANT TO REGULATION S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2),
(3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY
FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN “ACCREDITED INVESTOR,” FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (E) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE
INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY. THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES, REPRESENTS AND
WARRANTS THAT IT WILL NOT ENGAGE IN HEDGING TRANSACTIONS INVOLVING THIS SECURITY
UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE SECURITIES ACT OR AN
APPLICABLE EXEMPTION THEREFROM.

 

A-1

--------------------------------------------------------------------------------


 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
COMPANY AND THE TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF. ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A PRINCIPAL
AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER
OF THIS SECURITY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS SECURITY, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO
HAVE NO INTEREST WHATSOEVER IN THIS SECURITY.

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”). THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF
DEPOSITORS AND THE

 

A-2

--------------------------------------------------------------------------------


 

CLAIMS OF GENERAL AND SECURED CREDITORS OF THE COMPANY, IS INELIGIBLE AS
COLLATERAL FOR A LOAN BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AND IS NOT
SECURED.

 

A-3

--------------------------------------------------------------------------------


 

Form of Junior Subordinated Debt Security due 2036

 

of

 

MainSource Financial Group, Inc.

 

MainSource Financial Group, Inc., a financial holding company incorporated in
Indiana (the “Company”), for value received promises to pay to Wells Fargo Bank,
National Association, not in its individual capacity but solely as Institutional
Trustee for MainSource Statutory Trust IV, a Delaware statutory trust (the
“Securityholder”), or registered assigns, the principal sum of Eleven Million
Three Hundred Forty One Thousand Dollars on December 15, 2036 and to pay
interest on said principal sum from October 13, 2006, or from the most recent
interest payment date (each such date, an “Interest Payment Date”) to which
interest has been paid or duly provided for, quarterly (subject to deferral as
set forth herein) in arrears on March 15, June 15, September 15 and December 15
of each year commencing December 15, 2006, at a variable per annum rate equal to
LIBOR (as defined in the Indenture) plus 1.63% (the “Interest Rate”) (provided,
however, that the Interest Rate for any Interest Payment Period may not exceed
the highest rate permitted by New York law, as the same may be modified by
United States law of general applicability) until the principal hereof shall
have become due and payable, and on any overdue principal and (without
duplication and to the extent that payment of such interest is enforceable under
applicable law) on any overdue installment of interest at an annual rate equal
to the Interest Rate in effect for each such Extension Period compounded
quarterly. The amount of interest payable on any Interest Payment Date shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the relevant interest period. Notwithstanding anything to the contrary contained
herein, if any Interest Payment Date, other than on the Maturity Date, any
Redemption Date (to the extent redeemed) or the Special Redemption Date, falls
on a day that is not a Business Day, then any interest payable will be paid on,
and such Interest Payment Date will be moved to, the next succeeding Business
Day, and additional interest will accrue for each day that such payment is
delayed as a result thereof. If the Maturity Date, any Redemption Date or the
Special Redemption Date falls on a day that is not a Business Day, then the
principal, premium, if any, and/or interest payable on such date will be paid on
the next succeeding Business Day, and no additional interest will accrue (except
that, if such Business Day falls in the next calendar year, such payment will be
made on the immediately preceding Business Day). The interest installment so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Debt Security (or one or more Predecessor Securities, as defined in said
Indenture) is registered at the close of business on the regular record date for
such interest installment, except that interest and any Deferred Interest
payable on the Maturity Date shall be paid to the Person to whom principal is
paid. Any such interest installment not punctually paid or duly provided for
shall forthwith cease to be payable to the registered Securityholders on such
regular record date and may be paid to the Person in whose name this Debt
Security (or one or more Predecessor Debt Securities) is registered at the close
of business on a special record date to be fixed by the Trustee for the payment
of such defaulted interest, notice whereof shall be given to the registered
Securityholders not less than 10 days prior to such special record date, all as
more fully provided in the Indenture. The principal of and interest on this Debt
Security shall be payable at the office or agency of the Trustee (or other
Paying Agent appointed by the Company) maintained for that purpose in any coin
or currency of the United States of America

 

A-4

--------------------------------------------------------------------------------


 

that at the time of payment is legal tender for payment of public and private
debts; provided, however, that payment of interest may be made at the option of
the Company by check mailed to the registered Securityholder at such address as
shall appear in the Debt Security Register or by wire transfer of immediately
available funds to an account appropriately designated by the holder hereof.
Notwithstanding the foregoing, so long as the holder of this Debt Security is
the Institutional Trustee, the payment of the principal of and premium, if any,
and interest on this Debt Security shall be made in immediately available funds
when due at such place and to such account as may be designated by the
Institutional Trustee. All payments in respect of this Debt Security shall be
payable in any coin or currency of the United States of America that at the time
of payment is legal tender for payment of public and private debts.

 

Upon submission of Notice (as defined in the Indenture) and so long as no Event
of Default pursuant to paragraphs (c), (e), (f) or (g) of Section 5.01 of the
Indenture has occurred and is continuing, the Company shall have the right under
the Indenture, from time to time and without causing an Event of Default, to
defer payments of interest on the Debt Securities by extending the interest
distribution period on the Debt Securities at any time and from time to time
during the term of the Debt Securities, for up to 20 consecutive quarterly
periods (each such extended interest distribution period, an “Extension
Period”), during which Extension Period no interest shall be due and payable
(except any Additional Interest that may be due and payable). During any
Extension Period, interest will continue to accrue on the Debt Securities, and
interest on such accrued interest (such accrued interest and interest thereon
referred to herein as “Deferred Interest”) will accrue at an annual rate equal
to the Interest Rate applicable during such Extension Period, compounded
quarterly from the date such Deferred Interest would have been payable were it
not for the Extension Period, to the extent permitted by law. No Extension
Period may end on a date other than an Interest Payment Date. At the end of any
such Extension Period the Company shall pay all Deferred Interest then accrued
and unpaid on the Debt Securities; provided, however, that no Extension Period
may extend beyond the Maturity Date, Redemption Date (to the extent redeemed) or
Special Redemption Date; and provided, further, however, during any such
Extension Period, the Company may not (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock or (ii) make any payment of
principal of or premium, if any, or interest on or repay, repurchase or redeem
any debt securities of the Company that rank pari passu in all respects with or
junior in interest to the Debt Securities or (iii) make any payment under any
guarantees of the Company that rank in all respects pari passu with or junior in
respect to the Capital Securities Guarantee (other than (a) repurchases,
redemptions or other acquisitions of shares of capital stock of the Company (A)
in connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, (B) in connection with a dividend reinvestment or
stockholder stock purchase plan or (C) in connection with the issuance of
capital stock of the Company (or securities convertible into or exercisable for
such capital stock), as consideration in an acquisition transaction entered into
prior to the applicable Extension Period, (b) as a result of any exchange,
reclassification, combination or conversion of any class or series of the
Company’s capital stock (or any capital stock of a subsidiary of the Company)
for any class or series of the Company’s capital stock or of any class or series
of the Company’s indebtedness for any class or series of the Company’s capital
stock, (c) the purchase of fractional interests in shares of the Company’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in

 

A-5

--------------------------------------------------------------------------------


 

connection with any stockholder’s rights plan, or the issuance of rights, stock
or other property under any stockholder’s rights plan, or the redemption or
repurchase of rights pursuant thereto, or (e) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock). Prior to the termination of any Extension Period, the Company may
further extend such period, provided, that such period together with all such
previous and further consecutive extensions thereof shall not exceed 20
consecutive quarterly periods, or extend beyond the Maturity Date, Redemption
Date (to the extent redeemed) or Special Redemption Date. Upon the termination
of any Extension Period and upon the payment of all Deferred Interest, the
Company may commence a new Extension Period, subject to the foregoing
requirements. No interest or Deferred Interest shall be due and payable during
an Extension Period, except at the end thereof, but Deferred Interest shall
accrue upon each installment of interest that would otherwise have been due and
payable during such Extension Period until such installment is paid. The Company
must give the Trustee notice of its election to begin or extend an Extension
Period (“Notice”) not later than the related regular record date for the
relevant Interest Payment Date. The Notice shall describe, in reasonable detail,
why the Company has elected to begin an Extension Period. The Notice shall
acknowledge and affirm the Company’s understanding that it is prohibited from
issuing dividends and other distributions during the Extension Period. Upon
receipt of the Notice, an Initial Purchaser shall have the right, at its sole
discretion, to disclose the name of the Company, the fact that the Company has
elected to begin an Extension Period and other information that such Initial
Purchaser, at its sole discretion, deems relevant to the Company’s election to
begin an Extension Period. The Trustee shall give notice of the Company’s
election to begin a new Extension Period to the Securityholders.

 

The indebtedness evidenced by this Debt Security is, to the extent provided in
the Indenture, subordinate and junior in right of payment to the prior payment
in full of all Senior Indebtedness, and this Debt Security is issued subject to
the provisions of the Indenture with respect thereto. Each holder of this Debt
Security, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on such Securityholder’s
behalf to take such action as may be necessary or appropriate to acknowledge or
effectuate the subordination so provided and (c) appoints the Trustee such
Securityholder’s attorney-in-fact for any and all such purposes. Each holder
hereof, by such holder’s acceptance hereof, hereby waives all notice of the
acceptance of the subordination provisions contained herein and in the Indenture
by each holder of Senior Indebtedness, whether now outstanding or hereafter
incurred, and waives reliance by each such Securityholder upon said provisions.

 

The Company waives diligence, presentment, demand for payment, notice of
nonpayment, notice of protest, and all other demands and notices.

 

This Debt Security shall not be entitled to any benefit under the Indenture
hereinafter referred to and shall not be valid or become obligatory for any
purpose until the certificate of authentication hereon shall have been signed by
or on behalf of the Trustee.

 

The provisions of this Debt Security are continued on the reverse side hereof
and such continued provisions shall for all purposes have the same effect as
though fully set forth at this place.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this certificate.

 

 

MainSource Financial Group, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Dated:__________________, 2006

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Debt Securities referred to in the within-mentioned
Indenture.

 

 

Wells Fargo Bank, National Association, not in its
individual capacity but solely as the Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

Dated:__________________, 2006

 

 

A-7

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

This Debt Security is one of a duly authorized series of Debt Securities of the
Company, all issued or to be issued pursuant to an Indenture (the “Indenture”),
dated as of October 13, 2006, duly executed and delivered between the Company
and Wells Fargo Bank, National Association, as Trustee (the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the holders of the Debt
Securities (referred to herein as the “Debt Securities”) of which this Debt
Security is a part. The summary of the terms of this Debt Security contained
herein does not purport to be complete and is qualified by reference to the
Indenture.

 

Upon the occurrence and continuation of a Tax Event, an Investment Company Event
or a Capital Treatment Event (each a “Special Event”), this Debt Security may
become due and payable, in whole or in part, at any time, within 90 days
following the occurrence of such Tax Event, Investment Company Event or Capital
Treatment Event (the “Special Redemption Date”), as the case may be, at the
Special Redemption Price. In the event that the Special Redemption Date falls on
a day prior to the LIBOR Determination Date for any Interest Payment Period,
then the Company shall be required to pay to Securityholders, on the Business
Day following such LIBOR Determination Date, any additional amount of interest
that would have been payable on the Special Redemption Date had the amount of
interest determined on such LIBOR Determination Date been known on the first day
of such Interest Payment Period. The Company shall also have the right to redeem
this Debt Security at the option of the Company, in whole or in part, on any
March 15, June 15, September 15 or December 15 on or after December 15, 2011 (a
“Redemption Date”), at the Redemption Price.

 

Any redemption pursuant to the preceding paragraph will be made, subject to the
receipt by the Company of prior approval from any regulatory authority with
jurisdiction over the Company if such approval is then required under applicable
capital guidelines or policies of such regulatory authority, upon not less than
30 days’ nor more than 60 days’ notice. If the Debt Securities are only
partially redeemed by the Company, the Debt Securities will be redeemed pro rata
or by lot or by any other method utilized by the Trustee.

 

“Redemption Price” means 100% of the principal amount of the Debt Securities
being redeemed plus accrued and unpaid interest on such Debt Securities to the
Redemption Date or, in the case of a redemption due to the occurrence of a
Special Event, to the Special Redemption Date if such Special Redemption Date is
on or after December 15, 2011.

 

“Special Redemption Price” means (1) if the Special Redemption Date is before
December 15, 2011, One Hundred Five Percent (105%) of the principal amount to be
redeemed plus any accrued and unpaid interest thereon to the date of such
redemption and (2) if the Special Redemption Date is on or after December 15,
2011, the Redemption Price for such Special Redemption Date.

 

In the event of redemption of this Debt Security in part only, a new Debt
Security or Debt Securities for the unredeemed portion hereof will be issued in
the name of the Securityholder hereof upon the cancellation hereof.

 

A-8

--------------------------------------------------------------------------------


 

Upon the occurrence of an Event of Default pursuant to paragraphs (c), (e), (f)
or (g), of Section 5.01 of the Indenture, the principal of all of the Debt
Securities may be declared, and in certain cases shall ipso facto become, due
and payable, and upon such acceleration shall become due and payable, in the
manner, with the effect and subject to the conditions provided in the Indenture.

 

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Debt Securities at the time outstanding affected thereby, as
specified in the Indenture, to execute supplemental indentures for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of the Indenture or of any supplemental indenture or of modifying in
any manner the rights of the Securityholders; provided, however, that no such
supplemental indenture shall, among other things, without the consent of the
holders of each Debt Security then outstanding and affected thereby (i) change
the Maturity Date of any Debt Security, or reduce the principal amount thereof
or any premium thereon, or reduce the rate or manner of calculation of the rate
or extend the time of payment of interest thereon, or reduce (other than as a
result of the maturity or earlier redemption of any such Debt Security in
accordance with the terms of the Indenture and such Debt Security) or increase
the aggregate principal amount of Debt Securities then outstanding, or change
any of the redemption provisions, or make the principal thereof or any interest
or premium thereon payable in any coin or currency other than that of the United
States that at the time of payment is legal tender for payment of public and
private debts, or impair or affect the right of any Securityholder to institute
suit for the payment thereof, or (ii) reduce the aforesaid percentage of Debt
Securities, the holders of which are required to consent to any such
supplemental indenture. The Indenture also contains provisions permitting the
holders of a majority in aggregate principal amount of the Debt Securities at
the time outstanding, on behalf of all of the Securityholders, to waive any past
default in the performance of any of the covenants contained in the Indenture,
or established pursuant to the Indenture, and its consequences, except (a) a
default in payments due in respect of any of the Debt Securities, (b) in respect
of covenants or provisions of the Indenture which cannot be modified or amended
without the consent of the holder of each Debt Security affected, or (c) in
respect of the covenants of the Company relating to its ownership of Common
Securities of the Trust. Any such consent or waiver by the registered holder of
this Debt Security (unless revoked as provided in the Indenture) shall be
conclusive and binding upon such Securityholder and upon all future holders and
owners of this Debt Security and of any Debt Security issued in exchange herefor
or in place hereof (whether by registration of transfer or otherwise),
irrespective of whether or not any notation of such consent or waiver is made
upon this Debt Security.

 

No reference herein to the Indenture and no provision of this Debt Security or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay all payments due on this Debt Security at the
time and place and at the rate and in the money herein prescribed.

 

As provided in the Indenture and subject to certain limitations herein and
therein set forth, this Debt Security is transferable by the registered holder
hereof on the Debt Security Register of the Company, upon surrender of this Debt
Security for registration of transfer at the office or agency of the Trustee in
Wilmington, Delaware accompanied by a written instrument or

 

A-9

--------------------------------------------------------------------------------


 

instruments of transfer in form satisfactory to the Company or the Trustee duly
executed by the registered holder hereof or such Securityholder’s attorney duly
authorized in writing, and thereupon one or more new Debt Securities of
authorized denominations and for the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
made for any such registration of transfer, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
relation thereto.

 

Prior to due presentment for registration of transfer of this Debt Security, the
Company, the Trustee, any Authenticating Agent, any Paying Agent, any transfer
agent and the Debt Security Registrar may deem and treat the registered holder
hereof as the absolute owner hereof (whether or not this Debt Security shall be
overdue and notwithstanding any notice of ownership or writing hereon) for the
purpose of receiving payment of the principal of and premium, if any, and
interest on this Debt Security and for all other purposes, and neither the
Company nor the Trustee nor any Authenticating Agent nor any Paying Agent nor
any transfer agent nor any Debt Security Registrar shall be affected by any
notice to the contrary.

 

No recourse shall be had for the payment of the principal of or the interest on
this Debt Security, or for any claim based hereon, or otherwise in respect
hereof, or based on or in respect of the Indenture, against any incorporator,
stockholder, officer or director, past, present or future, as such, of the
Company or of any predecessor or successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issuance hereof, expressly waived and
released.

 

The Debt Securities are issuable only in registered certificated form without
coupons. As provided in the Indenture and subject to certain limitations herein
and therein set forth, Debt Securities are exchangeable for a like aggregate
principal amount of Debt Securities of a different authorized denomination, as
requested by the Securityholder surrendering the same.

 

All terms used in this Debt Security that are defined in the Indenture shall
have the meanings assigned to them in the Indenture.

 

THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THE DEBT
SECURITIES, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

A-10

--------------------------------------------------------------------------------